Exhibit 10.11
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
WEBBANK
and
LENDINGCLUB CORPORATION
LOAN ACCOUNT PROGRAM AGREEMENT
Dated as of December 10, 2007

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
1. Definitions
    1  
 
       
2. Marketing of the Program and Loan Accounts
    1  
 
       
3. Extension of Credit
    1  
 
       
4. Consumer Documents and Credit Policy
    2  
 
       
5. Loan Account Referral, Processing and Origination
    2  
 
       
6. Funding Account
    3  
 
       
7. Funding of Loans
    3  
 
       
8. Representations and Warranties
    4  
 
       
9. Other Relationships with Borrowers
    7  
 
       
10. Indemnification
    8  
 
       
11. Term and Termination
    10  
 
       
12. Confidentiality
    12  
 
       
13. Proprietary Material
    13  
 
       
14. Relationship of Parties
    13  
 
       
15. Expenses
    13  
 
       
16. Examination
    14  
 
       
17. Inspection; Reports
    14  
 
       
18. Governing Law; Waiver of Jury Trial
    14  
 
       
19. Severability
    15  
 
       
20. Assignment
    15  
 
       
21. Third Party Beneficiaries
    15  
 
       
22. Notices
    15  
 
       
23. Amendment and Waiver
    16  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
24. Entire Agreement
    16  
 
       
25. Counterparts
    16  
 
       
26. Interpretation
    16  
 
       
27. Agreement Subject to Applicable Laws
    16  
 
       
28. Force Majeure
    17  
 
       
29. Jurisdiction; Venue
    17  
 
       
30. Insurance
    17  
 
       
31. Compliance with Applicable Laws; Program Compliance Manual
    17  
 
       
32. Prohibition on Tie-in Fees
    18  
 
       
33. Notice of Consumer Complaints
    18  
 
       
34. Headings
    18  
 
       
35. Privacy Law Compliance
    18  
 
       
36. Manner of Payments
    18  
 
       
37. Referrals
    18  
 
       
38. Audited Financial Statements
    18  
 
       

 

ii



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
SCHEDULE 1
  Definitions
 
   
EXHIBIT A
  The Program
 
   
EXHIBIT B
  Credit Policy
 
   
EXHIBIT C
  Form of Application
 
   
EXHIBIT D
  Loan Account Documentation
 
   
EXHIBIT E
  Sample Funding Statement
 
   
EXHIBIT F
  Insurance Requirements
 
   
EXHIBIT G
  Program Compliance Manual
 
   
EXHIBIT H
  Third-Party Service Contractors

 

iii



--------------------------------------------------------------------------------



 



THIS LOAN ACCOUNT PROGRAM AGREEMENT (this “Agreement”), dated as of December 10,
2007 (“Effective Date”), is made by and between WEBBANK, a Utah-chartered
industrial bank having its principal location in Salt Lake City, Utah (“Bank”),
and LENDINGCLUB CORPORATION, a Delaware corporation, having its principal
location in Sunnyvale, California (“Company”).
WHEREAS, Company is in the business of providing certain services necessary for
the origination of consumer installment loans;
WHEREAS, Bank is in the business of originating various types of consumer loans,
including installment loans; and
WHEREAS, the Parties desire to develop a program pursuant to which Company will
market, and Bank will originate, installment loans for qualifying consumers
identified by Company.
NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants and agreements herein contained, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Bank and Company mutually agree as follows:

1.   Definitions. The terms used in this Agreement shall be defined as set forth
in Schedule 1.

2.   Marketing of the Program and Loan Accounts. At its own cost, Company shall
promote and market the Program and the Loan Accounts using any form of media
determined to be appropriate by Company. Bank agrees that Company may refer to
Bank and the Program in promotional and marketing materials, including marketing
scripts, upon the condition that any references to the Bank and/or the Program
in any such materials must receive the prior written approval of Bank, which
approval shall not to be unreasonably withheld or delayed. Company shall ensure
that all promotional and marketing materials shall be accurate and not
misleading in all material respects. Company shall ensure that all promotional
and marketing materials and strategies comply with Applicable Laws.

3.   Extension of Credit. Company acknowledges that approval of an Application
creates a creditor-borrower relationship between Bank and Borrower which
involves, among other things, the disbursement of Loan Proceeds. Nothing in this
Agreement shall obligate Bank to extend credit to an Applicant or disburse Loan
Proceeds if Bank determines that doing so would be an unsafe or unsound banking
practice. Bank shall use reasonable commercial efforts to provide Company prior
notice of a decision not to extend credit to an Applicant or disburse Loan
Proceeds in reliance on the preceding sentence and, in all instances where Bank
does not provide such prior notice, Bank shall provide Company prompt notice
after making a decision not to extend credit to an Applicant or disburse Loan
Proceeds in reliance on the preceding sentence.

 

1



--------------------------------------------------------------------------------



 



4.   Consumer Documents and Credit Policy. The following documents, terms and
procedures (“Consumer Finance Materials”) that have been approved by Bank and
that will be used by Bank initially with respect to the Loan Accounts are
attached to this Agreement: (i) Program description (financial terms of Loan
Accounts) as Exhibit A; (ii) Credit Policy as Exhibit B; (iii) form of
Application, including disclosures required by Applicable Law, as Exhibit C; and
(iv) form of Loan Account Agreement, privacy policy and privacy notices, and all
other Applicant and Borrower communications as Exhibit D. The Consumer Finance
Materials shall not be changed without the prior written consent of both
Parties, which consent shall not be unreasonably withheld or delayed; provided,
however, that Bank may change the Consumer Finance Materials upon written notice
provided to Company but without Company’s prior written consent, to the extent
that such change is required by Applicable Laws or necessitated by safety and
soundness concerns. The Parties acknowledge that each Loan Account Agreement and
all other documents referring to the creditor for the Program shall identify the
Bank as the creditor for the Loan Accounts. Company shall ensure that the
Consumer Finance Materials comply with Applicable Laws.   5.   Loan Account
Referral, Processing and Origination.

  (a)   Company shall solicit Applications from Applicants and shall process
such Applications on behalf of Bank (including retrieving credit reports) to
determine whether the Applicant meets the eligibility criteria set forth in the
Credit Policy, which shall incorporate Bank’s Office of Foreign Assets Control
screening procedures and USA PATRIOT Act Customer Identification Program
requirements. Company shall respond to all inquiries from Applicants regarding
the application process.

  (b)   Company shall forward to Bank mutually agreed information including
name, address, social security number and date of birth, regarding Applicants
who meet the eligibility criteria set forth in the Credit Policy. Company shall
have no discretion to override the Credit Policy with respect to any
Applications.

  (c)   Subject to the terms of this Agreement, Bank shall establish Loan
Accounts with respect to Applicants who meet the eligibility criteria set forth
in the Credit Policy.

  (d)   Pursuant to procedures mutually agreed to by the Parties, Company shall
deliver adverse action notices to Applicants who do not meet Credit Policy
criteria or are otherwise denied by Bank.

  (e)   Company shall deliver Program privacy notices and Loan Account
Agreements to Borrowers.

  (f)   Company shall hold and maintain, as custodian for Bank, all documents of
Bank pertaining to Loan Accounts. Company shall periodically provide copies of
such documents to Bank, as mutually agreed to by the Parties, but no less
frequently than monthly.

  (g)   Company shall perform the obligations described in this Section 5 and
deliver any customer communications to Applicants and Borrowers as necessary to
carry on the Program, all at Company’s own cost and in accordance with
Applicable Law.

 

2



--------------------------------------------------------------------------------



 



6.   Funding Account.

  (a)   Prior to the establishment of Loan Accounts under the Program, Company
shall deposit [*] dollars ($[*]) into the Funding Account.

  (b)   On each Funding Date, by 12:00 p.m. Mountain Time, Company shall ensure
that the balance of the Funding Account is greater than or equal to the Funding
Amount on such Funding Date. If the balance of the Funding Account is not equal
to or greater than the Funding Amount by 12:00 p.m. Mountain Time, Bank may, but
shall have no obligation to, deduct the amount of the deficiency from the
Collateral Account and deposit such amount into the Funding Account.

  (c)   On any Funding Date, if the balance of the Funding Account exceeds the
Funding Amount for such Funding Date, at the request of Company, such excess
shall be transferred by Bank into a deposit account established by Company at
Bank.

  (d)   Bank shall release any funds remaining in the Funding Account four
(4) Business Days after the latter of termination of this Agreement or, if the
Agreement terminates pursuant to Section ll(e), the end of the period described
in Section 11(f).

7.   Funding of Loans.

  (a)   Company will provide a Funding Statement to Bank by e-mail or as
otherwise mutually agreed by the Parties by 12:00 p.m. Mountain Time on each
Funding Date. Each Funding Statement shall identify those Applicants whose
Applications satisfy the requirements of the Credit Policy and with respect to
whom Company requests that Bank establish Loan Accounts, and provide the Funding
Amount and instructions for the disbursement of all Loan Proceeds to be
disbursed by Bank on such Funding Date. The Funding Statement shall be in the
form of Exhibit E.

  (b)   By 4:00 p.m. Mountain Time on each Funding Date, Bank shall disburse
Loan Proceeds to Borrowers from the Funding Account in accordance with the
Funding Statement.

  (c)   The obligation of Bank to disburse Loan Proceeds, as provided in
Section 7(b), is subject to the satisfaction of the following conditions
precedent immediately prior to each disbursement of Loan Proceeds by Bank:

  (1)   the balance of the Funding Account shall be equal to or greater than the
Funding Amount for such Funding Date;

  (2)   the representations and warranties of Company set forth in the Program
Documents shall be true and correct in all material respects at the time of or
prior to each disbursement of Loan Proceeds by Bank as though made as of the
time Bank disburses such Loan Proceeds; and

  (3)   the obligations of Company set forth in the Program Documents to be
performed prior to each disbursement of Loan Proceeds by Bank shall have been
performed prior to each such disbursement.

 

3



--------------------------------------------------------------------------------



 



8.   Representations and Warranties.

  (a)   Bank hereby represents, warrants or covenants, as applicable, to Company
as of the Effective Date that:

  (1)   Bank is an FDIC-insured Utah-chartered industrial bank, duly organized,
validly existing under the laws of the State of Utah and has full corporate
power and authority to execute, deliver, and perform its obligations under this
Agreement; the execution, delivery and performance of this Agreement have been
duly authorized, and are not in conflict with and do or bylaws of Bank and will
not result in a material breach of or constitute a default under, or require any
consent under, any indenture, loan or agreement to which Bank is a party;

  (2)   All approvals, authorizations, licenses, registrations, consents, and
other actions by, notices to, and filings with, any Person that may be required
in connection with the execution, delivery, and performance of this Agreement by
Bank, have been obtained (other than those required to be made to or received
from Borrowers and Applicants);

  (3)   This Agreement constitutes a legal, valid, and binding obligation of
Bank, enforceable against Bank in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect, including the rights and obligations of receivers
and conservators under 12 U.S.C. §§ 1821(d) and (e), which may affect the
enforcement of creditors’ rights in general, and (ii) as such enforceability may
be limited by general principles of equity (whether considered in a suit at law
or in equity);

  (4)   There are no proceedings or investigations pending or, to the best
knowledge of Bank, threatened against Bank (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by the Bank pursuant to this Agreement, (iii) seeking any
determination or ruling that, in the reasonable judgment of Bank, would
materially and adversely affect the performance by Bank of its obligations under
this Agreement, (iv) seeking any determination or ruling that would materially
and adversely affect the validity or enforceability of this Agreement or
(v) would have a materially adverse financial effect on Bank or its operations
if resolved adversely to it; provided, however, that Bank makes no
representation or warranty regarding the examination of Bank by the FDIC or the
Utah Department of Financial Institutions, or any actions resulting from such
examination;

 

4



--------------------------------------------------------------------------------



 



  (5)   Bank is not Insolvent;

  (6)   The execution, delivery and performance of this Agreement by Bank comply
with Utah and federal banking laws specifically applicable to Bank’s operations;
provided that Bank makes no representation or warranty regarding compliance with
Utah or federal banking laws relating to consumer protection, consumer lending,
usury, loan collections, anti-money laundering or privacy;

  (7)   The Proprietary Materials Bank licenses to Company pursuant to
Section 13, and their use as contemplated by this Agreement, do not violate or
infringe upon, or constitute an infringement or misappropriation of, any U.S.
patent, copyright or U.S. trademark, service mark, trade name or trade secret of
any person or entity and Bank has the right to grant the licenses set forth in
Section 13 below; and

  (8)   Bank shall maintain data security and disaster recovery protections that
are at least as consistent with industry standards for the consumer lending
industry.

  (b)   Company hereby represents and warrants to Bank as of the Effective Date
that:

  (1)   Company is a corporation, duly organized and validly existing in good
standing under the laws of the State of Delaware, and has full power and
authority to execute, deliver, and perform its obligations under this Agreement;
the execution, delivery, and performance of this Agreement have been duly
authorized, and are not in conflict with and do not violate the terms of the
articles or bylaws of Company and will not result in a material breach of or
constitute a default under or require any consent under any material indenture,
loan, or agreement to which Company is a party;

  (2)   All approvals, authorizations, consents, and other actions by, notices
to, and filings with any Person required to be obtained for the execution,
delivery, and performance of this Agreement by Company, have been obtained;

  (3)   This Agreement constitutes a legal, valid, and binding obligation of
Company, enforceable against Company in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect,
which may affect the enforcement of creditors’ rights in general, and (ii) as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

 

5



--------------------------------------------------------------------------------



 



  (4)   There are no proceedings or investigations pending or, to the best
knowledge of Company, threatened against Company (i) asserting the invalidity of
this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by the Company pursuant to this Agreement,
(iii) seeking any determination or ruling that, in the reasonable judgment of
Company, would materially and adversely affect the performance by Company of its
obligations under this Agreement, (iv) seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement, or (v) would have a materially adverse financial effect on Company or
its operations if resolved adversely to it;     (5)   Company is not Insolvent;

  (6)   The execution, delivery and performance of this Agreement by Company,
the Consumer Finance Materials and the promotional and marketing materials and
strategies shall all comply with Applicable Laws;

  (7)   The Proprietary Materials Company licenses to Bank pursuant to
Section 13, and their use as contemplated by this Agreement, do not violate or
infringe upon, or constitute an infringement or misappropriation of, any U.S.
patent, copyright or U.S. trademark, service mark, trade name or trade secret of
any person or entity and Company has the right to grant the license set forth in
Section 13 below; and

  (8)   Company shall comply with Title V of the Gramm-Leach-Bliley Act and the
implementing regulations of the FDIC, including but not limited to applicable
limits on the use, disclosure, storage, safeguarding and destruction of
Applicant information, and shall maintain data security and disaster recovery
protections that are at least as consistent with industry standards for the
consumer lending industry.

  (c)   Company hereby represents and warrants to Bank as of each Funding Date
that:

  (1)   For each Loan Account and each disbursement of Loan Proceeds: (i) to the
best of Company’s knowledge, all information in the related Application is true
and correct; (ii) the Loan Account is fully enforceable and all required
disclosures to Borrowers have been delivered in compliance with Applicable Law;
(iii) the Loan Account Agreement and all other Loan Account documents are
genuine and legally binding and enforceable, conform to the requirements of the
Program and were prepared in conformity with the Program Compliance Manual;
(iv) all necessary approvals required to be obtained by Company have been
obtained; (v) nothing exists that would prohibit the sale of the Loan Accounts
by Bank to Company, provided that Bank has taken no action (independent of
action taken by Company on Bank’s behalf) that would prohibit the sale of the
Loan Accounts by Bank to Company; and (vi) Bank is the sole owner of the Loan
Accounts prior to the sale of the Loan Accounts to Company, provided that Bank
has taken no action (independent of action taken by Company on Bank’s behalf)
that diminishes Bank’s ownership rights in the Loan Accounts;

 

6



--------------------------------------------------------------------------------



 



  (2)   Each Borrower listed on a Funding Statement is eligible for a Loan
Account under the Credit Policy; and each Borrower has submitted an
electronically executed Application; and

  (3)   The information on each Funding Statement is true and correct in all
respects.

  (d)   The representations and warranties of Bank and Company contained in this
Section 8, except those representations and warranties contained in subsections
8(a)(4) and 8(b)(4), are made continuously throughout the term of this
Agreement. In the event that any investigation or proceeding of the nature
described in subsections 8(a)(4) and 8(b)(4) is instituted or threatened against
either Party, such Party shall promptly notify the other Party of the pending or
threatened investigation or proceeding.

9.   Other Relationships with Borrowers.

  (a)   Separate from the obligation to market Loan Accounts offered by Bank,
and subject to the Program privacy policy and Applicable Law, Company shall have
the right, at its own expense, to solicit Applicants and/or Borrowers with
offerings of other goods and services from Company and parties other than Bank,
provided, however, that in the event that Company uses Bank’s name and/or
Proprietary Materials in connection with such offerings, Company shall obtain
Bank’s prior approval for such use.

  (b)   Except as necessary to carry out its rights and responsibilities under
this Agreement and the Loan Sale Agreement, Bank shall not use Applicant and/or
Borrower information and shall not provide or disclose any Applicant and/or
Borrower information to any Person, except to the extent required to do so under
Applicable Law or legal process.

  (c)   Notwithstanding subsection 9(b), (i) Bank may make solicitations for
goods and services to the public, which may include one or more Applicants or
Borrowers; provided that Bank does not (A) target such solicitations to specific
Applicants and/or Borrowers, (B) use or permit a third party to use any list of
Applicants and/or Borrowers in connection with such solicitations or (C) refer
to or otherwise use the name of Company; and (ii) Bank shall not be obligated to
redact the names of Applicants and/or Borrowers from marketing lists acquired
from third parties (e.g., subscription lists) that Bank uses for solicitations.

  (d)   The terms of this Section 9 shall survive the expiration or earlier
termination of this Agreement.

 

7



--------------------------------------------------------------------------------



 



10.   Indemnification.

  (a)   Bank agrees to indemnify and hold harmless Company and its Affiliates,
and the officers, directors, employees, representatives, shareholders, agents
and attorneys of such entities (the “Company Indemnified Parties”) from and
against any and all claims, actions, liability, judgments, damages, costs and
expenses, including reasonable attorneys’ fees (“Losses”), that may arise from
(i) the gross negligence, willful misconduct or breach of any of Bank’s
obligations or undertakings under this Agreement by Bank, or (ii) violation by
Bank of any Utah or federal banking law specifically applicable to Bank’s
operations other than Applicable Laws regarding consumer protection, consumer
lending, usury, loan collection, anti-money laundering or privacy.

  (b)   Company agrees to indemnify and hold harmless Bank and its Affiliates,
and the officers, directors, employees, representatives, shareholders, agents
and attorneys of such entities (the “Bank Indemnified Parties”) from and against
any and all Losses that may arise from Company’s participation in the Program as
contemplated by the Program Documents (including Losses arising from a violation
of Applicable Law or a breach by Company or its agents or representatives of any
of Company’s obligations or undertakings under the Program Documents), unless
such Loss results from (i) the gross negligence or willful misconduct of Bank,
(ii) a breach by Bank of any of Bank’s representations, obligations or
undertakings under the Program Documents, or (iii) a violation by Bank of any
Utah or federal banking law specifically applicable to Bank’s operations that do
not relate to Applicable Laws regarding consumer protection, consumer lending,
usury, loan collection, anti-money laundering or privacy.

  (c)   The Company Indemnified Parties and the Bank Indemnified Parties are
sometimes referred to herein as the “Indemnified Parties,” and Company or Bank,
as an indemnitor hereunder, is sometimes referred to herein as the “Indemnifying
Party.”

  (d)   Any Indemnified Party seeking indemnification hereunder shall promptly
notify the Indemnifying Party, in writing, of any notice of the assertion by any
third party of any claim or of the commencement by any third party of any legal
or regulatory proceeding, arbitration or action, or if the Indemnified Party
determines the existence of any such claim or the commencement by any third
party of any such legal or regulatory proceeding, arbitration or action, whether
or not the same shall have been asserted or initiated, in any case with respect
to which the Indemnifying Party is or may be obligated to provide
indemnification (an “Indemnifiable Claim”), specifying in reasonable detail the
nature of the Loss, and, if known, the amount, or an estimate of the amount, of
the Loss, provided that failure to promptly give such notice shall only limit
the liability of the Indemnifying Party to the extent of the actual prejudice,
if any, suffered by such Indemnifying Party as a result of such failure. The
Indemnified Party shall provide to the Indemnifying Party as promptly as
practicable thereafter information and documentation reasonably requested by
such Indemnifying Party to defend against the claim asserted.

 

8



--------------------------------------------------------------------------------



 



  (e)   The Indemnifying Party shall have thirty (30) days after receipt of any
notification of an Indemnifiable Claim (a “Claim Notice”) to notify the
Indemnified Party of the Indemnifying Party’s election to assume the defense of
the Indemnifiable Claim and, through counsel of its own choosing, and at its own
expense, to commence the settlement or defense thereof, and the Indemnified
Party shall cooperate with the Indemnifying Party in connection therewith if
such cooperation is so requested and the request is reasonable; provided that
the Indemnifying Parry shall hold the Indemnified Party harmless from all its
reasonable out-of-pocket expenses, including reasonable attorneys’ fees,
incurred in connection with the Indemnified Party’s cooperation. If the
Indemnifying Party assumes responsibility for the settlement or defense of any
such claim, (i) the Indemnifying Party shall permit the Indemnified Party to
participate at its expense in such settlement or defense through counsel chosen
by the Indemnified Party (subject to the consent of the indemnifying party,
which consent shall not be unreasonably withheld or delayed); provided that, in
the event that both the Indemnifying Party and the Indemnified Party are
defendants in the proceeding and the Indemnified Party shall have reasonably
determined and notified the Indemnifying Party that representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them, then the fees and expenses of one such counsel
for all Indemnified Parties in the aggregate shall be borne by the Indemnifying
Party; and (ii) the Indemnifying Party shall not settle any Indemnifiable Claim
without the Indemnified Party’s consent, which consent shall not be unreasonably
withheld or delayed for any reason if the settlement involves only payment of
money, and which consent may be withheld for any reason if the settlement
involves more than the payment of money, including any admission by the
Indemnified Party. So long as the Indemnifying Party is reasonably contesting
any such Indemnifiable Claim in good faith, the Indemnified Party shall not pay
or settle such claim without the Indemnifying Party’s consent, which consent
shall not be unreasonably withheld or delayed.

  (f)   If the Indemnifying Party does not notify the Indemnified Party within
thirty (30) days after receipt of the Claim Notice that it elects to undertake
the defense of the Indemnifiable Claim described therein, or if the Indemnifying
Party fails to contest vigorously any such Indemnifiable Claim, the Indemnified
Party shall have the right, upon notice to the Indemnifying Party, to contest,
settle or compromise the Indemnifiable Claim in the exercise of its reasonable
discretion; provided that the Indemnified Party shall notify the Indemnifying
Party prior thereto of any compromise or settlement of any such Indemnifiable
Claim. No action taken by the Indemnified Party pursuant to this paragraph
(f) shall deprive the Indemnified Party of its rights to indemnification
pursuant to this Section 10.

  (g)   The terms of this Section 10 shall survive the expiration or earlier
termination of this Agreement.

 

9



--------------------------------------------------------------------------------



 



11.   Term and Termination.

  (a)   This Agreement shall have an initial term beginning on the Effective
Date and ending thirty-six (36) months thereafter (the “Initial Term”) and shall
renew automatically for two (2) successive terms of one (1) year each (each a
“Renewal Term”), unless either Party provides notice of non-renewal to the other
Party at least one hundred and eighty (180) days prior to the end of the Initial
Term or any Renewal Term or this Agreement is earlier terminated in accordance
with the provisions hereof.

  (b)   This Agreement shall terminate immediately upon the expiration or
earlier termination of the Loan Sale Agreement.

  (c)   Bank may terminate this Agreement immediately upon written notice to
Company (i) if Company defaults on its obligation to make a payment to Bank as
provided in Section 2 of the Loan Sale Agreement and fails to cure such default
within one (1) day of receiving notice of such default from Bank; (ii) if
Company defaults on its obligation to make a payment to Bank as provided in
Section 2 of the Loan Sale Agreement more than once in any three (3) month
period; or (iii) if Company fails to maintain the Required Balance in the
Collateral Account as required by Section 32 of the Loan Sale Agreement.

  (d)   Within one (1) year from the Effective Date, Company may terminate this
Agreement upon sixty (60) days’ prior written notice to Bank and payment of a
termination fee in the amount of sixty thousand dollars ($60,000). Thereafter,
Company may terminate this Agreement upon sixty (60) days’ prior written notice
to Bank and payment of a termination fee in the amount of seventy-five thousand
dollars ($75,000).

  (e)   A Party shall have a right to terminate this Agreement immediately upon
written notice to the other Party in any of the following circumstances:

  (1)   any representation or warranty made by the other Party in this Agreement
shall be incorrect in any material respect and shall not have been corrected
within thirty (30) Business Days after written notice thereof has been given to
such other Party;

  (2)   the other Party shall default in the performance of any obligation or
undertaking under this Agreement and such default shall continue for thirty
(30) Business Days after written notice thereof has been given to such other
Party;

  (3)   the other Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization, or other relief with respect to itself or
its debts under any bankruptcy, insolvency, receivership, conservatorship or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, conservator, custodian, or other similar official
of it or any substantial part of its property, or shall consent to any such
relief or to the appointment of a trustee, receiver, liquidator, conservator,
custodian, or other similar official or to any involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

 

10



--------------------------------------------------------------------------------



 



  (4)   an involuntary case or other proceeding, whether pursuant to banking
regulations or otherwise, shall be commenced against the other Party seeking
liquidation, reorganization, or other relief with respect to it or its debts
under any bankruptcy, insolvency, receivership, conservatorship or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, conservator, custodian, or other similar official of it or
any substantial part of its property; or an order for relief shall be entered
against either Party under the federal bankruptcy laws as now or hereafter in
effect; or

  (5)   there is a materially adverse change in the financial condition of the
other Party, as determined by the terminating party in good faith and in its
commercially reasonable judgment.

  (f)   Upon termination of the Agreement by Company pursuant to Section 1l(e),
at the written request of Company, Bank shall continue to operate the Program
for up to one hundred and eighty (180) days following receipt of Company’s
written notice of termination, so long as both Parties continue to perform their
respective obligations under the Program during the period contemplated in this
Section 11(f). At the conclusion of such period, Company shall purchase all Loan
Accounts established by Bank through such date that have not already been
purchased by Company,

  (g)   Except as provided in Section 11(f), Bank shall not be obligated to
approve Applications or establish new Loan Accounts after termination of this
Agreement.

  (h)   The termination of this Agreement either in part or in whole shall not
discharge any Party from any obligation incurred prior to such termination.

  (i)   Except as provided in Section 11(f), upon termination of this Agreement,
Company shall purchase all Loan Accounts established by Bank prior to and on the
date of termination that have not already been purchased by Company.

  (j)   Bank’s obligation to operate the Program and establish Loan Accounts
subsequent to a notice of termination or termination of this Agreement shall in
all cases be subject to Applicable Law and/or regulatory requirements.

  (k)   The terms of this Section 11 shall survive the expiration or earlier
termination of this Agreement.

 

11



--------------------------------------------------------------------------------



 



12.   Confidentiality.

  (a)   Each Party agrees that Confidential Information of the other Party shall
be used by such Party solely in the performance of its obligations and exercise
of its rights pursuant to the Program Documents. Except as required by
Applicable Laws or legal process, neither Party (the “Restricted Party”) shall
disclose Confidential Information of the other Party to third parties; provided,
however, that the Restricted Party may disclose Confidential Information of the
other Party (i) to the Restricted Party’s Affiliates, agents, representatives or
subcontractors for the sole purpose of fulfilling the Restricted Party’s
obligations under this Agreement (as long as the Restricted Party exercises
reasonable efforts to prohibit any further disclosure by its Affiliates, agents,
representatives or subcontractors), provided that in all events, the Restricted
Party shall be responsible for any breach of the confidentiality obligations
hereunder by any of its Affiliates, agents, representatives or subcontractors,
(ii) to the Restricted Party’s auditors, accountants and other professional
advisors, or to a Regulatory Authority or (iii) to any other third party as
mutually agreed by the Parties.     (b)   A Party’s Confidential Information
shall not include information that:

  (1)   is generally available to the public;

  (2)   has become publicly known, without fault on the part of the Party who
now seeks to disclose such information (the “Disclosing Party”), subsequent to
the Disclosing Party acquiring the information;

  (3)   was otherwise known by, or available to, the Disclosing Party prior to
entering into this Agreement; or

  (4)   becomes available to the Disclosing Party on a non-confidential basis
from a Person, other than a Party to this Agreement, who is not known by the
Disclosing Party after reasonable inquiry to be bound by a confidentiality
agreement with the non-Disclosing Party or otherwise prohibited from
transmitting the information to the Disclosing Party.

  (c)   Upon written request or upon the termination of this Agreement, each
Party shall, within thirty (30) days, return to the other Party all Confidential
Information of the other Party in its possession that is in written form,
including by way of example, but not limited to, reports, plans, and manuals;
provided, however, that either Party may maintain in its possession all such
Confidential Information of the other Party required to be maintained under
Applicable Laws relating to the retention of records for the period of time
required thereunder.

 

12



--------------------------------------------------------------------------------



 



  (d)   In the event that a Restricted Party is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information of the other Party, the Restricted Party will provide the other
Party with prompt notice of such requests) so that the other Party may seek an
appropriate protective order or other appropriate remedy and/or waive the
Restricted Party’s compliance with the provisions of this Agreement. In the
event that the other Party does not seek such a protective order or other
remedy, or such protective order or other remedy is not obtained, or the other
Party grants a waiver hereunder, the Restricted Party may furnish that portion
(and only that portion) of the Confidential Information of the other Party which
the Restricted Party is legally compelled to disclose and will exercise such
efforts to obtain reasonable assurance that confidential treatment will be
accorded any Confidential Information of the other Party so furnished as the
Restricted Party would exercise in assuring the confidentiality of any of its
own confidential information.

  (e)   The terms of this Section 12 shall survive the expiration or earlier
termination of this Agreement.

13.   Proprietary Material. Each Party (“Licensing Party”) hereby provides the
other Party (“Licensee”) with a non-exclusive right and license to use and
reproduce the Licensing Party’s name, logo, registered trademarks and service
marks (“Proprietary Material”) on the Applications, Loan Account Agreements,
marketing materials, and otherwise in connection with the fulfillment of
Licensee’s obligations under this Agreement; provided, however, that (i)
Licensee shall at all times comply with written instructions provided by
Licensing Party regarding the use of its Proprietary Material, and (ii) Licensee
acknowledges that, except as specifically provided in this Agreement, it will
acquire no interest in Licensing Party’s Proprietary Material. Upon termination
of this Agreement, Licensee will cease using Licensing Party’s Proprietary
Material.

14.   Relationship of Parties. The Parties agree that in performing their
responsibilities pursuant to this Agreement, they are in the position of
independent contractors. This Agreement is not intended to create, nor does it
create and shall not be construed to create, a relationship of partner or joint
venturer or any association for profit between Bank and Company.   15.  
Expenses.

  (a)   Except as set forth herein, each Party shall bear the costs and expenses
of performing its obligations under this Agreement.

  (b)   Company shall pay all wire transfer and ACH costs for transfers by Bank
under the Program. Company shall reimburse Bank for all third party bank fees
incurred by Bank in connection with the performance of this Agreement.

  (c)   Company shall pay all costs of obtaining credit reports and delivering
adverse action notices.

  (d)   Bank acknowledges receipt of [*] dollars ($[*]) from Company as a
one-time start-up fee.

 

13



--------------------------------------------------------------------------------



 



  (e)   Each Party shall be responsible for payment of any federal, state, or
local taxes or assessments associated with the performance of its obligations
under this Agreement and for compliance with all filing, registration and other
requirements with regard thereto.

  (f)   Company shall pay for Bank’s legal fees and expenses incurred in the due
diligence, negotiation and drafting of the Program Documents. Bank acknowledges
receipt of [*] dollars ($[*]) as an advance toward such legal fees and expenses.
Company acknowledges that Bank will present to Company periodic invoices
reflecting legal fees and expenses actually incurred, and will deduct such
amounts from the advance. Should the balance of the advance fall below [*]
dollars ($[*]), Company shall replenish the advance with an amount to be
determined by Bank.

  (g)   Company shall reimburse Bank for all reasonable costs associated with
Bank’s assignment to Company of Loan Accounts pursuant to Section 11.

16.   Examination. Each Party agrees to submit to any examination that may be
required by a Regulatory Authority having jurisdiction over the other Party,
during regular business hours and upon reasonable prior notice, and to otherwise
provide reasonable cooperation to the other Party in responding to such
Regulatory Authorities’ inquiries and requests relating to the Program.

17.   Inspection; Reports. Each Party, upon reasonable prior notice from the
other Party, agrees to submit to an inspection of its books, records, accounts,
and facilities relevant to the Program, from time to time, during regular
business hours subject, in the case of Bank, to the duty of confidentiality it
owes to its customers and banking secrecy and confidentiality requirements
otherwise applicable under Applicable Laws. All expenses of inspection shall be
borne by the Party conducting the inspection. Notwithstanding the obligation of
each Party to bear its own expenses of inspection, Company shall reimburse Bank
for reasonable out of pocket expenses incurred by Bank in the performance of
quarterly, on site reviews of Company’s financial condition, operations and
internal controls, not to exceed the maximum amount per visit of [*] dollars
($[*]). Company shall store all documentation and electronic data related to its
performance under this Agreement and shall make such documentation and data
available during any inspection by Bank or its designee. With such frequency and
in such manner as mutually agreed by the Parties, Company shall report to Bank
regarding the performance of its obligations.

18.   Governing Law; Waiver of Jury Trial. This Agreement shall be interpreted
and construed in accordance with the laws of the State of Utah, without giving
effect to the rules, policies, or principles thereof with respect to conflicts
of laws. THE PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER.

 

14



--------------------------------------------------------------------------------



 



19.   Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining portions hereof in such jurisdiction
or rendering such provision or any other provision of this Agreement invalid,
illegal, or unenforceable in any other jurisdiction.

20.   Assignment. This Agreement and the rights and obligations created under it
shall be binding upon and inure solely to the benefit of the Parties and their
respective successors, and permitted assigns. Neither Party shall be entitled to
assign or transfer any interest under this Agreement without the prior written
consent of the other Party. No assignment under this section shall relieve a
Party of its obligations under this Agreement. Company may use subcontractors in
the performance of its obligations under this Agreement, subject to Bank’s prior
written approval of each such subcontractor. A list of approved subcontractors
is attached in the form of Exhibit H hereto.

21.   Third Party Beneficiaries. Nothing contained herein shall be construed as
creating a third-party beneficiary relationship between either Party and any
other Person.

22.   Notices. All notices and other communications that are required or may be
given in connection with this Agreement shall be in writing and shall be deemed
received (a) on the day delivered, if delivered by hand; (b) on the day
transmitted, if transmitted by facsimile or e-mail with receipt confirmed; or
(c) three (3) business days after the date of mailing to the other Party, if
mailed first-class postage prepaid, at the following address, or such other
address as either Party shall specify in a notice to the other:

         
 
  To Bank:   WebBank
 
      6440 S Wasatch Blvd.
 
      Suite 300
 
      Salt Lake City, UT 84121
 
      Attn: Gerry Smith
 
      E-mail Address: gerry@webbank.com
 
      Telephone: (801) 993-5001
 
      Facsimile: (801) 993-5015
 
       
 
  To Company:   LendingClub Corporation
 
      440 N. Wolfe Road
 
      Sunnyvale, CA 94085
 
      Attn: Renaud Laplanche, Chief Executive Officer
 
      E-mail Address: rlaplanche@lendingclub.com
 
      Telephone: (408) 524-3065
 
      Facsimile: (408) 716-3092
 
       
 
  With Copy To:   LendingClub Corporation
 
      440 N. Wolfe Road
 
      Sunnyvale, CA 94085
 
      Attn: John Donovan, Chief Operating Officer
 
      E-mail Address: jdonovan@lendingclub.com
 
      Telephone: (408) 524-3068
 
      Facsimile: (408) 716-3092

 

15



--------------------------------------------------------------------------------



 



23.   Amendment and Waiver. This Agreement may be amended only by a written
instrument signed by each of the Parties. The failure of a Party to require the
performance of any term of this Agreement or the waiver by a Party of any
default under this Agreement shall not prevent a subsequent enforcement of such
term and shall not be deemed a waiver of any subsequent breach. All waivers must
be in writing and signed by the Party against whom the waiver is to be enforced.

24.   Entire Agreement. The Program Documents, including exhibits, constitute
the entire agreement between the Parties with respect to the subject matter
thereof, and supersede any prior or contemporaneous negotiations or oral or
written agreements with regard to the same subject matter.

25.   Counterparts. This Agreement may be executed and delivered by the Parties
in any number of counterparts, and by different parties on separate
counterparts, each of which counterpart shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
instrument.

26.   Interpretation. The Parties acknowledge that each Party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments thereto, and the same shall be construed neither for nor against
either Party, but shall be given a reasonable interpretation in accordance with
the plain meaning of its terms and the intent of the Parties.

27.   Agreement Subject to Applicable Laws. If (a) either Party has been advised
by legal counsel of a change in Applicable Laws or any judicial decision of a
court having jurisdiction over such Party or any interpretation of a Regulatory
Authority that, in the view of such legal counsel, would have a materially
adverse effect on the rights or obligations of such Party under this Agreement
or the financial condition of such Party, (b) either Party shall receive a
request of any Regulatory Authority having jurisdiction over such Party,
including any letter or directive of any kind from any such Regulatory
Authority, that prohibits or restricts such Party from carrying out its
obligations under this Agreement, or (c) either Party has been advised by legal
counsel that there is a material risk that such Party’s or the other Party’s
continued performance under this Agreement would violate Applicable Laws, then
the Parties shall meet and consider in good faith any modifications, changes or
additions to the Program or the Program Documents that may be necessary to
eliminate such result. Notwithstanding any other provision of the Program
Documents, including Section 11 hereof, if the Parties are unable to reach
agreement regarding such modifications, changes or additions to the Program or
the Program Documents within ten (10) Business Days after the Parties initially
meet, either Party may terminate this Agreement upon five (5) Business Days’
prior written notice to the other Party. A Party may suspend performance of its
obligations under this Agreement, or require the other Party to suspend its
performance of its obligations under this Agreement, upon providing the other
Party advance written notice, if any event described in subsections 27(a),
(b) or (c) above occurs.

 

16



--------------------------------------------------------------------------------



 



28.   Force Majeure. If any Party shall be unable to carry out the whole or any
part of its obligations under this Agreement by reason of a Force Majeure Event,
then the performance of the obligations under this Agreement of such Party as
they are affected by such cause shall be excused during the continuance of the
inability so caused, except that should such inability not be remedied within
thirty (30) days after the date of such cause, the Party not so affected may at
any time after the expiration of such thirty (30) day period, during the
continuance of such inability, terminate this Agreement on giving written notice
to the other Party and without payment of a termination fee or other penalty. To
the extent that the Party not affected by a Force Majeure Event is unable to
carry out the whole or any part of its obligations under this Agreement because
a prerequisite obligation of the Party so affected has not been performed, the
party not affected by a Force Majeure Event also is excused from such
performance during such period. A “Force Majeure Event” as used in this
Agreement shall mean an unanticipated event that is not reasonably within the
control of the affected Party or its subcontractors (including, but not limited
to, acts of God, acts of governmental authorities, strikes, war, riot and any
other causes of such nature), and which by exercise of reasonable due diligence,
such affected Party or its subcontractors could not reasonably have been
expected to avoid, overcome or obtain, or cause to be obtained, a commercially
reasonable substitute therefore. No Party shall be relieved of its obligations
hereunder if its failure of performance is due to removable or remediable causes
which such Party fails to remove or remedy using commercially reasonable efforts
within a reasonable time period. Either Party rendered unable to fulfill any of
its obligations under this Agreement by reason of a Force Majeure Event shall
give prompt notice of such fact to the other Party, followed by written
confirmation of notice, and shall exercise due diligence to remove such
inability with all reasonable dispatch.

29.   Jurisdiction; Venue. The Parties consent to the personal jurisdiction and
venue of the federal and state courts in Salt Lake City, Utah for any court
action or proceeding. The terms of this Section 29 shall survive the expiration
or earlier termination of this Agreement.

30.   Insurance. Company agrees to maintain insurance coverages on the terms and
conditions specified in Exhibit F at all times during the term of this Agreement
and to notify Bank promptly of any cancellation or lapse of any such insurance
coverage.

31.   Compliance with Applicable Laws; Program Compliance Manual. Company shall
comply with Applicable Laws and the Program Compliance Manual in its performance
of this Agreement, including Loan Account solicitation, Application processing
and preparation of Loan Account Agreements and other Loan Account documents.
Except as required by Applicable Law, Company may not amend or otherwise modify
the Program Compliance Manual without the prior written consent of Bank, which
consent shall not be unreasonable withheld or delayed. A copy of the Program
Compliance Manual is attached hereto as Exhibit G. Bank will comply with any
reporting requirements of the Utah Department of Financial Institutions or the
FDIC applicable to Bank’s performance of this Agreement.

 

17



--------------------------------------------------------------------------------



 



32.   Prohibition on Tie-in Fees. Company shall not directly or indirectly
impose or collect any fees, charges or remuneration relating to the processing
or approval of an Application, the establishment of a Loan Account, or the
disbursement of Loan Proceeds, unless such fee, charge or remuneration is set
forth in the Consumer Finance Materials or approved by Bank.

33.   Notice of Consumer Complaints. Each Party shall notify the other Party if
it receives any consumer complaint or if it becomes aware of any investigations
or proceedings by any governmental authority relating to any aspect of the
Program within five (5) days of receipt of such complaint or upon becoming aware
of such investigation or proceeding, and each Party shall provide the other
Party with all related documentation thereof, subject to any legal prohibitions
on disclosure of such investigation or proceeding.

34.   Headings. Captions and headings in this Agreement are for convenience only
and are not to be deemed part of this Agreement.

35.   Privacy Law Compliance. Subject to Applicable Laws, Bank and Company shall
comply with the privacy policy agreed upon by both Parties with respect to
Applicants and Borrowers.

36.   Manner of Payments. Unless the manner of payment is expressly provided
herein, all payments under this Agreement shall be made by ACH transfer to the
bank accounts designated by the respective Parties. Notwithstanding anything to
the contrary contained herein, neither Party shall fail to make any payment
required of it under this Agreement as a result of a breach or alleged breach by
the other Party of any of its obligations under this Agreement or any other
agreement, provided that the making of any payment hereunder shall not
constitute a waiver by the Party making the payment of any rights it may have
under the Program Documents or by law.

37.   Referrals. Neither Party has agreed to pay any fee or commission to any
agent, broker, finder, or other person for or on account of such person’s
services rendered in connection with this Agreement that would give rise to any
valid claim against the other Party for any commission, finder’s fee or like
payment.

38.   Audited Financial Statements. Within ninety (90) days following the end of
Company’s fiscal year, Company shall deliver to Bank a copy of Company’s audited
financial statements, prepared by an independent certified public accountant in
accordance with generally accepted accounting principles.

 

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have entered into this Agreement on the date set
forth above.

              WEBBANK    
 
            By:   /s/ Gerry J. Smith              
 
  Name:   Gerry J. Smith    
 
  Title:   President / CEO    
 
            LENDINGCLUB CORPORATION    
 
            By:   /s/ Renaud Laplanche              
 
  Name:   Renaud Laplanche    
 
  Title:   CEO    

 

19



--------------------------------------------------------------------------------



 



Schedule 1
Definitions

(a)   “ACH” means the Automated Clearinghouse.

(b)   “Affiliate” means, with respect to a Party, a Person who directly or
indirectly controls, is controlled by or is under common control with the Party.
For the purpose of this definition, the term “control” (including with
correlative meanings, the terms controlling, controlled by and under common
control with) means the power to direct the management or policies of such
Person, directly or indirectly, through the ownership of twenty-five percent
(25%) or more of a class of voting securities of such Person.

(c)   “Applicable Laws” means all federal, state and local laws, statutes,
regulations and orders applicable to a Party or relating to or affecting any
aspect of the Program including, without limitation, the Loan Accounts, the
Program promotional and marketing materials and the Consumer Finance Materials,
and all requirements of any Regulatory Authority having jurisdiction over a
Party, as any such laws, statutes, regulations, orders and requirements may be
amended and in effect from time to time during the term of this Agreement.

(d)   “Applicant” means an individual who is a consumer who requests a Loan
Account from Bank.

(e)   “Application” means any request from an Applicant for a Loan Account in
the form required by Bank.

(f)   “Bank” shall have the meaning set forth in the introductory paragraph of
this Agreement.   (g)   “Bank Indemnified Parties” shall have the meaning set
forth in Section 10(b).

(h)   “Borrower” means an Applicant or other Person for whom Bank has
established a Loan Account and/or who is liable, jointly or severally, for
amounts owing with respect to a Loan Account.

(i)   “Business Day” means any day, other than (i) a Saturday or Sunday, or
(ii) a day on which banking institutions in the State of Utah are authorized or
obligated by law or executive order to be closed.   (j)   “Claim Notice” shall
have the meaning set forth in Section 10(e).

(k)   “Collateral Account” shall have the meaning set forth in Section 32(a) of
the Loan Sale Agreement.

(l)   “Company Indemnified Parties” shall have the meaning set forth in
Section 10(a).

 

 



--------------------------------------------------------------------------------



 



(m)   “Confidential Information” means the terms and conditions of this
Agreement, and any proprietary information or non-public information of a Party,
including a Party’s proprietary marketing plans and objectives.   (n)  
“Consumer Finance Materials” shall have the meaning set forth in Section 4.

(o)   “Credit Policy” means the minimum requirements of income, residency,
employment history, credit history, and/or other such considerations that Bank
uses to approve or deny an Application and to establish a Loan Account.   (p)  
“Disclosing Party” shall have the meaning set forth in Section 12(b)(2).

(q)   “Effective Date” shall have the meaning set forth in the introductory
paragraph of this Agreement.   (r)   “Force Majeure Event” shall have the
meaning set forth in Section 28.

(s)   “Funding Account” means an account owned by Bank and held at the Funding
Institution against which wire transfers or ACH transfers are settled for the
payment of Loan Proceeds to Borrowers.

(t)   “Funding Amount” means the aggregate amount of all Loan Proceeds to be
disbursed by Bank to Borrowers on each Funding Date, as listed on a Funding
Statement.   (u)   “Funding Date” means the Business Day on which any pending
Applications are approved.

(v)   “Funding Institution” means the depository institution at which the
Funding Account is established, which initially shall be Wells Fargo Bank, N.A.
and may be changed upon mutual agreement of the Parties.

(w)   “Funding Statement” means the statement prepared by Company on a Business
Day that contains (i) a list of all Applicants who meet the eligibility criteria
set forth in the Credit Policy, for whom Bank is requested to establish Loan
Accounts; and (ii) the computation of the Funding Amount and all information
necessary for the transfer of Loan Proceeds from the Funding Account to the
accounts designated by the corresponding Borrowers, including depository
institution names, routing numbers and account numbers; and (iii) such other
information as shall be reasonably requested by Bank and mutually agreed to by
the Parties.   (x)   “Indemnifiable Claim” shall have the meaning set forth in
Section 10(d).

(y)   “Insolvent” means the failure to pay debts in the ordinary course of
business, the inability to pay its debts as they come due or the condition
whereby the sum of an entity’s debts is greater than the sum of its assets.

(z)   “Licensee” shall have the meaning set forth in Section 13.

 

 



--------------------------------------------------------------------------------



 



(aa)   “Licensing Party” shall have the meaning set forth in Section 13.

(bb)   “Loan Account” means a consumer installment loan account established by
Bank pursuant to the Program.

(cc)   “Loan Account Agreement” means the document containing the terms and
conditions of a Loan Account including all disclosures required by Applicable
Law.

(dd)   “Loan Sale Agreement” means that Loan Sale Agreement, dated as of
October 31, 2007, between Bank and Company, pursuant to which Bank agrees to
sell to Company, and Company agrees to purchase from Bank, the Loan Accounts.

(ee)   “Loan Proceeds” means the funds disbursed to a Borrower by Bank pursuant
to a Loan Account established by Bank under the Program.   (ff)   “Losses” shall
have the meaning set forth in Section 10(a).   (gg)   “Party” means either
Company or Bank and “Parties” means Company and Bank.

(hh)   “Person” means any legal person, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity, or other
entity of similar nature.

(ii)   “Program” means the installment loan program pursuant to which Bank will
establish Loan Accounts and disburse Loan Proceeds to Borrowers pursuant to the
terms of this Agreement, initially as described in Exhibit A attached hereto.

(jj)   “Program Compliance Manual” means the policies and procedures for the
implementation of the Program by Company, including the policies and procedures
regarding the (i) solicitation and receipt of Applications, (ii) underwriting of
Loan Accounts, (iii) processing of Applications, (iv) requirements of the USA
PATRIOT Act Customer Identification Program, and (iv) initial and periodic
Office of Foreign Assets Control screenings.   (kk)   “Program Documents” means
this Agreement and the Loan Sale Agreement.   (ll)   “Proprietary Material”
shall have the meaning set forth in subsection 13.

(mm)   “Regulatory Authority” means any federal, state or local regulatory
agency or other governmental agency or authority having jurisdiction over a
Party and, in the case of Bank, shall include, but not be limited to, the Utah
Department of Financial Institutions and the Federal Deposit Insurance
Corporation.

(nn)   “Restricted Party” shall have the meaning set forth in Section 12(a).

 

 



--------------------------------------------------------------------------------



 



Exhibit A
The Program
(Financial Terms of Loan Accounts To Be Offered)

 

 



--------------------------------------------------------------------------------



 



Lending Club is an online lending community where people borrow and lend money
and get better rates than traditional lending sources. By working together,
members can borrow money at a better rate, or invest in a portfolio of loans at
higher rates than those served by savings accounts or CDs.

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Credit Policy

 

 



--------------------------------------------------------------------------------



 



Section No.: 700
Policy No.: 711
Current Approval Date: January 23, 2008
Last Revision Date: New Policy
WebBank
Person-to-Person Credit Policy
Person-To-Person Lending Overview
Peer-to-peer lending is a means by which borrowers and lenders may transact
business without the traditional intermediaries. It can also be known as Social
Lending using the internet.
Internet is the enabling technology for peer-to-peer lending has been the
internet, where peer-to-peer lending appears in two primary variations: an
“online marketplace” model and a “family and friend” model.
Theory of Person-To-Person Lending
The theory is that people will be more likely to repay their obligations if the
reputation of their group is at stake. Anyone (who qualifies with a verifiable
name, bank account and Social Security number) can start a group or join an
existing group that matches their interests or philosophy.
Credit Policy

1.   Lending Club Credit Policy Committee (CPC)

  a.   Responsibilities

  i.   Review Credit Performance     ii.   Establish and Revise Risk Grade
Categories     iii.   Establish and Revise Interest Rate Categories     iv.  
Review & Update Credit Policies     v.   Recommend changes in policies to
WebBank Loan Committee and Board

  b.   Policy Exceptions

  i.   Any deviations from this WebBank approved policy must be approved by the
chief credit officer or the senior underwriter at WebBank where the amount under
consideration exceeds $25,000.     ii.   The president of the WebBank can
appoint secondary personal to approve exceptions in the absence of the chief
credit officer and/or the senior underwriter.

2.   Loan Application Information Requirement

  a.   Basic Information

Customer’s general information will be collected including: name, address,
social security number, birth date, email address, phone numbers, income,
employment, and affiliation relationships (optional).

  b.   Loan Request Information

Borrower will provide the loan amount, length of loan term, and purpose.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 2

  c.   Bank Account Information

Borrower will provide at the minimum one valid bank account with corresponding
ABA routing number. Lending Club will authenticate account ownership.

  d.   Payment Method

Current acceptable payment method includes electronic fund transfer (EFT) via
ACH. All ACH fund transfers will require a four (4) business day clearing period
to avoid NSF (Non-Sufficient Funds) risk. In certain instances, wire transfers
will be supported.

  e.   Information Verification/Authentication

  i.   Lending Club, at its sole discretion, reserves the right to require
verification for any information submitted at any time. Failure to comply will
be grounds of declining the listing of a loan request. Or, for a loan which has
already funded, Lending Club may, at its sole discretion, assess a False
Information Penalty and/or call the loan immediately due and payable, depending
on the severity of the situation.

  ii.   Level of verification and authentication requirements is determined by
CPC or its delegates.

  f.   Non-Credit Based Application Information

  i.   Bank Account Verification

  1.   A valid bank account with ACH transfer capability will be required for
authenticating borrowers.

  2.   Lending Club and/or its vendors will verify bank accounts through CPC
approved methods.

  ii.   Affinity Network Verification

  1.   Borrower’s membership in Affinity Groups may be verified per methods
determined by Lending Club.

3.   Credit Scoring

  a.   Credit Authorization

All Borrowers and Guarantors will be required to digitally sign an electronic
authorization for Lending Club to obtain a current (within the acceptable time
period as determined by the CPC and approved by WebBank) copy of their
respective credit reports both for the processing of the loan request as well as
for monitoring or collection efforts associated with the loan.

  b.   Credit Bureau Partner

Lending Club will rely upon its approved credit bureau partner(s) to supply the
credit scoring and credit report data for Borrowers and Guarantors.

  c.   Credit Score Model

  i.   Credit Score

  1.   CPC has elected to use the FICO credit score model (as modeled by Fair
Isaac Company) from its credit bureau partner(s) (TransUnion, Experian, or
Equifax) as the primary credit score model used to categorize loans into Base
Risk Grades from lowest risk to highest risk that Lending Club is willing to
accept.

  2.   In addition to the Base Risk Grades, Lending Club will establish
additional sub-grades within each Base Risk Grade using numbers 1 being the
lowest risk (best sub-grade) up to the highest risk (worst sub- grade) as
determined by CPC.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 3

  3.   Any credit score below the minimum acceptable score will be denied from
being able to list the loan with Lending Club.

  d.   Data Collection & Validation

Lending Club will collect customer performance data to be used for validation of
credit policies as well as future model development.

4.   Risk Grading

  a.   Base Risk Grade

  i.   Lending Club defines the Base Risk Grade using segmentations of default
rate of the associated credit score from the lowest default rate (risk grade of
A) up to the highest default rate (risk grade of D) as listed in the Base Risk
Grade Categorization Table in Credit Policy IV.b.

  ii.   Lending Club will not list a loan request where the Base Risk Grade is
below the minimum threshold determined by CPC.

  b.   Base Risk Grade Categorization Table

                                              Below     Sample     Sample    
Sample     Sample       Minimum     Band 1     Band 2     Band 3     Band 4  
FICO Score (new customer)*
    < 640       640~659       660~679       679~713       714+  

      *   For all industries.

  c.   Risk Sub-Grades (Sub-Grade)

  i.   Within each Base Risk Grade, a number of Sub-Grades will be created by
CPC to further define the risk profile of individual loans with in the Base Risk
Grade. Additional Risk Sub-Grades of E1 to G5 are created to accommodate Lending
Club’s risk grade modifier system and are not based on default rates as the
Sub-Grades from A1 to D5. Please refer to the Sub-Grade Table in Credit Policy
IV.d for details.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 4

  d.   Risk Sub-Grade Categorization Table

                      Base Risk         FICO Score   Grade     Sub-Grade  
770
            1  
747
            2  
734
    A       3  
723
            4  
714
            5  
707
            1  
700
            2  
693
    B       3  
686
            4  
679
            5  
675
            1  
671
            2  
668
    C       3  
664
            4  
660
            5  
656
            1  
652
            2  
648
    D       3  
644
            4  
640
            5  
638
            1  
635
            2  
632
    E       3  
629
            4  
627
            5  
624
            1  
621
            2  
619
    F       3  
617
            4  
615
            5  
614
            1  
612
            2  
610
    G       3  
 
            4  
 
            5  

      *   note that Sub-Grades E~G are only available as a result of adding risk
grade modifiers. No borrowers below the minimum credit score limit will be
accepted except under special Facebook.com credit rules described below in IV.e.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 5

  e.   Special Credit Rules

  i.   Facebook.com — A special rule set was developed for Facebook.com, where
the users tend to have a shorter credit history. Notwithstanding anything to the
contrary in the credit policy, borrowers referred through Facebook will be
accepted if they have:

  1.   FICO score between 610 and 639 (corresponding to Sub-Grades E1 to G3 in
IV.d);     2.   no current delinquencies;     3.   less than 3 delinquencies
within the past 24 months; and,     4.   have the oldest credit account age
between a minimum of 12 months and a maximum of 60 months.

  f.   Overrides

  i.   Certain information from the credit profile or loan application warrants
manual overrides to the normal Risk Grading process and triggers immediate
exclusion from listing of the loan.

  1.   Bankruptcy

  a.   Bankruptcy is listed on the credit report for ten years. We believe
responsible financial management is a pre-requisite for listing the loan.
Therefore Lending Club will not accept loan requests with a bankruptcy record
within the past seven (7) years in the credit data file.

  2.   Derogatory Public Record (unpaid)

  a.   A government tax lien will supersede all unsecured creditor claims. An
unpaid lien typically indicates that additional liens are forthcoming and
greatly increases a Borrower’s risk profile for the loan request. Lending Club
will not list a Borrower’s loan request whose credit file has existing liens.

  3.   Current Delinquency

  a.   Lending Club will exclude from listing the loan requests from Borrowers
who has current delinquency(ies).

  4.   Collection or Write-Off Account (Other than medical)

  a.   Lending Club will exclude from listing the loan requests from Borrowers
who has a current or recent collection or write-off account within the past
12 months

  5.   Credit Report Fraud Alert

  a.   We will not allow the listing of loan requests from Borrowers whose
credit file has an active fraud alert or an extended fraud alert.

  ii.   Lending Club may also manually review and decline some of the loan
listing requests through CPC and/or its delegates

5.   Debt to Income (DTI)

  a.   Income Sources

  i.   The primary income source is based solely on the monthly gross income of
the Borrower and does not include that of the spouse or other individuals in the
household.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 6

  ii.   In addition to salary income, only recurring incomes of other types will
be considered acceptable income sources.

  iii.   Complying with federal regulation, alimony or child support payments to
Borrower are not required to be disclosed unless it is desired to have such
payments counted toward income.

  b.   Income Verification

  i.   Lending Club reserves the right to require income verification for every
Borrower. Verification may include but is not limited to the following:

  1.   Pay stub for the most recent two (2) pay periods covering the past 28
days. If self-employed, the most recent two (2) years signed 1040 tax return
with all relevant schedules and associated forms (i.e. W-2 and 1099 Forms).
Borrower may supplement this requirement with business tax returns if it can be
proven that the borrower has full control of the company and is the owner.

  2.   Signed 4506-T form authorizing Lending Club and its agent to obtain past
two (2) years of 1040 or 1065 tax returns, W-2 forms, and/or 1099 forms.

  3.   Certified financial statements audited by state-licensed CPA.

  c.   Debt Payment

  i.   Debt Payment Sources     ii.   Borrower’s monthly pre-loan and post-loan
debt payment obligations will be calculated based on information available in
the credit report and Lending Club system.     iii.   Pre-Loan Debt Payment
Calculation

  1.   Pre-Loan Debt payment obligation is calculated by aggregating borrower’s
monthly revolving and installment payments only (includes monthly payment for
any Lending Club loan issued prior to this request), without any mortgages. The
resulting number will be the Total Monthly Pre-Loan Debt Payment amount.

  iv.   Post-Loan Debt Payment Calculations

  1.   Non-Mortgage Post-Loan Debt Payment is calculated by adding Total Monthly
Pre-Loan Debt Payment to the monthly payment amount of the Lending Club loan
listing that borrower is requesting. This is the Post-Loan Non-Mortgage Debt
Payment.

  2.   Total Post-Loan Debt Payment is calculated by the monthly payments from
all mortgages to the Post-Loan Non-Mortgage Debt Payment. This is the Total
Post-Loan Debt Payment.

  d.   DTI (Debt to Income) Ratio Calculation

  i.   Pre-Loan DTI (DTI-1) is calculated based on representing the Total
Monthly Pre-Loan Debt Payment obligations as a percentage of gross monthly
income as determined in Credit Policy V.a & V.c.

  ii.   Post-Loan Non-Mortgage DTI (DTI-3) is calculated based on representing
the Post-Loan Non-Mortgage Debt Payment obligations as a percentage of gross
monthly income as determined in Credit Policy V.a & V.c.

  iii.   Post-Loan DTI (DTI-4) is calculated based on representing the Total
Post-Loan Debt Payment obligations as a percentage of gross monthly income as
determined in Credit Policy V.a & V.c.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 7

  e.   DTI Requirement

  i.   Lending Club will decline to list any loan request with a Pre-Loan DTI
above the maximum Pre-Loan DTI limit as determined and adjusted by CPC from time
to time.

  ii.   Lending Club will decline to list any loan request with a Post-Loan
Non-Mortgage DTI above the maximum Post-Loan Non-Mortgage DTI limit as
determined and adjusted by CPC from time to time.

  iii.   Lending Club will decline to list any loan request with a Post-Loan DTI
above the maximum Post-Loan DTI limit as determined and changed by CPC from time
to time.

  iv.   Current DTI limits:

  1.   DTI-1 — Maximum acceptable DTI-1 is 30%     2.   DTI-3 — Maximum
acceptable DTI-3 is 48%

6.   Risk Grade Modifiers

  a.   Pre-Loan Debt-To-Income Ratio (DTI-1)

Borrower’s capacity to repay is a primary factor in establishing loan default
risk. DTI measures the ability of Borrower’s income to cover debt service.
Sub-Grade is adjusted up or down in accordance with the DTI ratio using a grade
adjustment system as depicted in the Modifier Table in Credit Policy VI.c.

  b.   Utilization

  i.   Guidance Limit is assigned by Lending Club after considering Borrower’s
risk profile and loan application as depicted in Guidance Limit Table in Credit
Policy VI.b.ii. Based on the Guidance Limit derived from either an external
decisioning analytics vendor or internal credit models, Sub-Grade is adjusted up
or down by the Loan Amount to Guidance Limit Ratio as depicted in the Modifier
Table in Credit Policy VI.c.     ii.   Guidance Limit Table

          Base Risk       Grade   Guidance Limit  
A
    15,000  
B
    12,500  
C
    10,000  
D
    7,000  
E*
    4,000  
F*
    3,000  
G*
    2,000  

      *   Guidance limit for Risk Grades E~G are used only for special credit
rules for Facebook.com as described in IV.e.

 

 



--------------------------------------------------------------------------------



 



WebBank
Person-to-Person Credit Policy
Page 8

  c.   Modifier Table (Changes in Sub-Grade)

                                                                          Base
Risk   DTI   Grade   0%     7%     13%     18%     20%     23%     25%     28%  
  30%  
A~D
    0       0       -1       -2       -4       -8       -12       -16    
Decline  

                                                                          Base
Risk   Utilization (Loan Amount to Guidance Limit Ratio)   Grade   0%     25%  
  50%     75%     100%     125%     150%     175%     200%  
A~D
    0       -1       -2       -3       -4       -5       -6       -8       -10  

                                                      225%     250%     275%    
300%     325%     350%  
A~D
    -12       -14       -16       -20       -26       -32  

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Application

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671001.gif]
This is the home page that any consumer would see going to the
www.lendingclub.com url. For the purposes of getting screen prints, I pulled the
information from a demo site that does not put a real listing out on the site.
In this instance, I clicked the “join now” button on the top right bar.

 

1



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671002.gif]
This is the first “become a member” page (see the bottom half on the next page
of this deck).
Information requests here are basic as this information is the same for lenders,
borrowers or people who just want to register.

 

2



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671003.gif]

 

3



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671004.gif]
After completing the information on the previous page, Lending Club sends a
confirmation e-mail so that we know that we have an effective method of reaching
this person.

 

4



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671006.gif]
This is what the e-mail looks like. The member would click the URL in the e-mail
to get back to a validated lending club page (see next page).

 

5



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671007.gif]
At this point, the consumer would be a registered member of Lending Club where
we would ask them to sign in.

 

6



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671008.gif]
After they sign in, we allow them to participate in a referral program and
invite their friends. They can easily skip this step by clicking “skip”.

 

7



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671009.gif]
The member would then be asked to identify themself as lender or a borrower. In
this case, we will click on “get a loan” and will become a lending club
borrower.

 

8



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671010.gif]
This is the first step of the loan request process. We ask the borrower to fill
in the “loan amount”, “loan purpose”, “loan title” and a loan description.

 

9



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671011.gif]
This is the bottom half of the same page, but includes some data that I typed
in.

 

10



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671012.gif]
Step 2 asks information relevant to pulling a borrowers credit information. You
can see the request for SSN, DofBirth, Address.

 

11



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671013.gif]
Phone numbers

 

12



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671014.gif]
Income. We request that the borrower digitally sign that they understand we may
ask for income verification and that they digitally sign that they agree with
and allow lending club to access their credit according to the credit profile
authorization agreement. Employment information is also requested.

 

13



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671015.gif]
At this step, my identity was verified. I was not asked to go through the
additional steps of knowledge based authentication. Let me know if you want
those screen shots as they are relatively standard.

 

14



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671016.gif]
I asked for a $5,000 loan. As you can see, this page lets me know that I am
approved to list my loan and the related terms. I can also choose to take a
little more (at a higher interest rate) or take less (at a lower interest rate).

 

15



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671017.gif]
After I confirm the loan amount and interest rate, we display the Truth in
Lending Disclosure Statement. The lower half of this page is on the next two
slides.

 

16



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671018.gif]

 

17



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671019.gif]

 

18



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671020.gif]
At this point, I am asked to provide an external bank account where we can
deposit the loan and make the withdrawal debits. The bottom half of this page is
on the next powerpoint slide.

 

19



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671021.gif]
You can see that I am asked to digitally sign the Bank Account Verification
agreement.

 

20



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671022.gif]
At step 7, I am asked to affiliate myself based on Geography, Education,
Workplace, and Association. This information is extends onto the next page.

 

21



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671023.gif]

 

22



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671024.gif]
At this point the loan information is summarized for the borrower to provide a
final confirmation and digitally sign the Borrower Agreement.

 

23



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671025.gif]
The loan is now listed and live.

 

24



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671026.gif]
This is what the loan listing looks like (and it is continued on the next two
pages).

 

25



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671027.gif]

 

26



--------------------------------------------------------------------------------



 



(IMAGE) [c86710c8671028.gif]

 

27



--------------------------------------------------------------------------------



 



Exhibit D
Loan Account Documentation

 

 



--------------------------------------------------------------------------------



 



Borrower Agreement
This Borrower Agreement is made and entered into by and between you, Lendingclub
Corporation, a Delaware corporation having its main place of business at 440
Wolfe Road, Sunnyvale CA 94085 (“Lendingclub”) operating a person-to-person
marketplace (the “Lending Club”) and Webbank, a Utah-chartered industrial bank
having its principal location in Salt Lake City, Utah (“Lender”).
1. Registration as a Borrower. Registration to the Lending Club website as a
borrower is restricted based on Lender’s credit policy. If your FICO score is
less than 640, registration will be declined. If your FICO score is more than
640, registration might be declined at Lender’s discretion based on other credit
criteria such as debt-to-income ratio or other information in your credit
report.
Registration to the Lending Club website lets you post your loan requests
online. You agree to comply with the terms and provisions of this Agreement and
the Lending Club Terms of Use, and other agreements or policies you will agree
to comply with from time to time, including a specific authorization that will
be required of you to debit your bank account of an amount of $0.01 to $0.99 for
account verification purposes. This amount will automatically be returned to
your bank account. You understand that in the case you do not provide the
authorization to debit your account for verification purposes, or if we are
unable to verify your bank account for any other reason, we will cancel your
loan request.
2. Authorization to Obtain Credit Report. You authorize Lendingclub and Lender
to obtain a credit report from credit reporting agencies TransUnion, Experian
and Equifax. Lender, as well as Lendingclub and its members, might use your
credit report for authentication, credit scoring and credit decisioning
purposes. While your credit score will not be displayed to anyone except
yourself, some personal and credit information might be displayed to Lender and
Lendingclub members to facilitate their own credit decision. You authorize
Lender and Lendingclub to verify information in your credit report, and you
agree that Lender and Lendingclub may contact third parties to verify any such
information. Lendingclub and Lender will require and obtain from at least one
credit reporting agency a copy of your credit report each time you request a
loan.
3. Loan Requests. As a registered borrower you may request a loan (a “Request”)
from Lender in the amount of [$500 to $40,000]. All loans are for a 3-year
duration; they are straight amortization loans. Your loan request must include
your annual income. Lendingclub and Lender both reserve the right to require
income verification through the production of appropriate documentation, and
also reserve the right to conduct such verification through a third party. You
hereby authorize Lendingclub and Lender to request and obtain data from third
party to verify your income.

 

 



--------------------------------------------------------------------------------



 



Upon submission of your loan request, you authorize Lendingclub to display your
loan request on the Lending Club website. Lendingclub might send your loan
request to potential lenders in an effort to accelerate funding for your loan
request. You might also publish your loan request on other sites. Should you
wish to publish your loan requests on Web sites other than the Lending Club web
site, you might do so at your own risk and Lendingclub and Lender will assume no
responsibility in that respect. Lendingclub and Lender have the right to cancel
your loan request at any time as they see fit.
4. Obligation to Accept Funding. If your loan request receives full funding
within 14 days following the listing of your Request, you are obligated to
accept funding and are bound by the terms of the Note attached as Exhibit A (the
“Note”). Full or partial funding might be available before the expiration of the
14-day period set forth above. In such a case, you will have the opportunity to
accept partial funding, and accept this agreement again. Your acceptance of this
agreement marks acceptance of the terms of the Note by incorporation. You have
no right to rescind any loan after the loan has been fully funded.
BY SUBMITTING YOUR REQUEST, YOU ARE COMMITTING TO ACCEPT A LOAN IN THE AMOUNT
SPECIFIED IN YOUR REQUEST AT THE INTEREST RATE SET FORTH IN YOUR REQUEST, SHOULD
YOUR REQUEST BE FUNDED. YOU HAVE NO RIGHT TO WITHDRAW YOUR LOAN REQUEST AFTER IT
HAS BEEN LISTED, AND ARE OBLIGATED TO ACCEPT YOUR LOAN IF YOUR LOAN REQUEST IS
FULLY FUNDED WITHIN 14 DAYS. YOU HAVE NO RIGHT TO RESCIND THE LOAN.
5. Other Borrower Obligations. You agree that you will not, in connection with
your Request (i) make any false, misleading or deceptive statements or omissions
of material fact in your listing; (ii) misrepresent your identity, or describe,
present or portray yourself as a person other than yourself, (iii) give to or
receive from, or offer or agree to give to or receive from any Lending Club
member or other person any fee, bonus, additional interest, kickback or thing of
value of any kind or (iv) represent yourself to any person, as a representative,
employee, or agent of Lendingclub or Lender, or purport to speak to any person
on behalf of Lendingclub or Lender.
6. Fees. If your request is funded, you must pay Lendingclub a processing fee as
compensation and reimbursement of expenses, including the cost of authenticating
you and your Request, verifying your bank account and obtaining your credit
score and credit history. The amount of the fee range is from [0.75% to 3%].
This fee will be deducted from your loan proceeds, so the loan proceeds
delivered to you will be less that the full amount of your loan. Loan proceeds
will be transferred electronically into your designated account.
7. Verifications. Lendingclub and Lender reserve the right to verify the
accuracy of all information you provided and cancel this Agreement and remove
your Request in case of any inaccuracy or omission in your Request, or any other
violation of this Agreement.

 

 



--------------------------------------------------------------------------------



 



8. Receiving Your Loan Proceeds and Making Your Loan Payments. You agree to
receive your loan proceeds by ACH transfer into your bank account or, if you
have been referred to Lending Club by Coast to Coast Resorts or their affiliate
parks, you hereby agree to have the proceeds transferred directly to Coast to
Coast Resorts or their appropriate affiliate park. You agree to make your loan
payments by automated withdrawals from your designated account, or by the use of
bank drafts drawn on your designated account. Lendingclub will act as the
servicer for all loans you obtain through the Lending Club website, and all
communications regarding your loan must be made to Lendingclub. To the extent
authorized or permitted by applicable law, you agree to pay all any fees
incurred as a result of failed automated loan payments due to insufficient funds
in your account or for other reasons, returned check fees, penalties or similar
servicing costs incurred by Lendingclub or the owner or owners of your loan.
9. Collection & Reporting of Delinquent Loans. In the event you do not make your
loan payments on time, Lender, Lendingclub or any subsequent owner of the loan
will have all remedies authorized or permitted by the Note and applicable law.
In addition, when a monthly payment becomes thirty (30) days past due, your loan
account will be referred to a collection agency for collection. Lendingclub will
report loan payment delinquencies in excess of 30 days to one or more credit
reporting agencies in accordance with applicable law.
10. NO GUARANTEE. NEITHER LENDER NOR LENDINGCLUB WARRANTS OR GUARANTEES (1) THAT
YOUR REQUEST WILL BE FUNDED, OR (2) THAT YOU WILL RECEIVE A LOAN AS A RESULT OF
POSTING A REQUEST.
11. Restrictions on Use. You are not authorized or permitted to use Lending Club
to obtain, or attempt to obtain, a loan for someone other than yourself. You
must be the owner of the deposit account you designate for electronic transfers
of funds, with sole authority to direct that loan payments be made from the
account; your designated account will be the account into which loan proceeds
will be deposited, and from which loan payments will be made. Lendingclub may in
its sole discretion, with or without cause and with or without notice, restrict
your access to the Lending Club website.
12. Termination of Registration. Lendingclub may in its sole discretion, with or
without cause, terminate this Agreement at any time by giving you notice as
provided below. LENDINGCLUB HAS THE RIGHT TO TERMINATE YOUR REGISTRATION
IMMEDIATELY AND WITHOUT NOTICE UPON LENDINGCLUB’S REASONABLE DETERMINATION THAT
YOU COMMITTED FRAUD OR MADE A MATERIAL MISREPRESENTATION IN CONNECTION WITH A
REQUEST OR A LOAN, PERFORMED ANY PROHIBITED ACTIVITY, OR OTHERWISE FAILED TO
ABIDE BY THE TERMS OF THIS AGREEMENT OR THE LENDINGCLUB TERMS OF USE.

 

 



--------------------------------------------------------------------------------



 



Upon termination of this Agreement by Lendingclub, any open listings you have
placed on the Lendingclub website shall terminate, and will be removed from the
Lendingclub website immediately. Any loans you obtain prior to the effective
date of termination resulting from listings you had placed on the Lendingclub
website shall remain in full force and effect in accordance with their terms.
13. Right to Modify Terms. Lendingclub has the right to change any term or
provision of this Agreement or the Lendingclub Terms of Use, provided, however,
that Lendingclub does not have the right to change any term or provision of a
Note evidencing a loan to which you are a party except as authorized in the
Note. We will give you notice, which may be in the form of a posting on the
Lendingclub website, of material changes to this Agreement, or the Lendingclub
Terms of Use. This Agreement, along with the Lendingclub Terms of Use, represent
the entire agreement between you and Lendingclub regarding your participation as
a borrower in the Lending Club, and supersede all prior or contemporaneous
communications, promises and proposals, whether oral, written or electronic,
between us with respect to your involvement as a borrower with Lendingclub.
14. Consent for Electronic Disclosures. You are submitting a Request through
Lendingclub. Because Lendingclub operates only on the Internet, it is necessary
for you to consent to do business with us online. As part of doing business
online, therefore, we also need you to consent to our giving you certain
disclosures online, either via our web site or email. The decision to do
business with us electronically is yours. This document informs you of your
rights when receiving such Disclosures.
Electronic Communications. Any Disclosures related to your Request (or loan, if
funded) will be provided to you electronically through lendingclub.com either on
our web site or via electronic mail to the verified email address you provided.
If you require paper copies of such Disclosures, you may write to us at the
mailing address provided below.
Consenting to Do Business Electronically. Before you decide to do business
electronically with Lendingclub, you should consider whether you have the
required hardware and software capabilities described below.
Scope of Consent. Your consent to receive Disclosures and do business
electronically, and our agreement to do so, applies to this Request (and loan,
if funded).
Hardware and Software Requirements. In order to access and retain Disclosures
electronically, you must satisfy the following computer hardware and software
requirements: access to the Internet; an email account and related software
capable of receiving email from Lendingclub; a web browser which is
SSL-compliant and supports secure sessions, such as Internet Explorer 5.0 or
above and Netscape Navigator 6.0 or above, or the equivalent software; and
hardware capable of running this software.

 

 



--------------------------------------------------------------------------------



 



Exhibit E
Sample Funding Statement

 

 



--------------------------------------------------------------------------------



 



Exhibit F
Insurance Requirements
(a) From the Effective Date and until termination of this Agreement, Company
will maintain insurance of the following kinds and amounts, or in amounts
required by Applicable Law, whichever is greater.
(i) A blanket fidelity bond and an errors and omissions insurance policy, with
broad coverage on all officers and employees acting in any capacity with regard
to handling funds, money, or documents. The fidelity bond and errors and
omissions insurance shall be in a form reasonably acceptable to Bank and shall
protect and insure against losses, including forgery, theft, embezzlement,
fraud, errors and omissions and negligent acts of such persons. No provision of
this paragraph requiring the fidelity bond and errors and omissions insurance
shall diminish or relieve Company from its duties and obligations as set forth
in this Agreement. The minimum coverage under any such bond and insurance policy
shall be at least $1,000,000, with the exception of $500,000 minimum coverage
for forgery.
(ii) Commercial general liability insurance written on an occurrence basis
against claims on account of bodily injury, death or property damage. Such
insurance shall have a combined single limit of not less than $1,000,000 per
occurrence and $1,000,000 annual aggregate for bodily injury, death and property
damage.
(iii) Worker’s Compensation and employers’ liability insurance affording
(A) protection under the Worker’s Compensation Law containing an all states
endorsement and (B) Employers’ Liability Protection subject to a limit of not
less than $500,000.
(iv) Upon reasonable request by Bank, such other insurance as may be maintained
by Persons engaged in the same or similar business and similarly situated.
(b) Insurance policies required to be maintained hereunder shall be procured
from insurance companies reasonably acceptable to Bank. Liability insurance
limits may be provided through any combination of primary and/or excess
insurance policies. If requested by Bank, Company shall cause to be delivered to
Bank annually a certified true copy of each fidelity bond and insurance policy
required under this Agreement.

 

 



--------------------------------------------------------------------------------



 



Exhibit G
Program Compliance Manual

 

 



--------------------------------------------------------------------------------



 



LENDING CLUB CORPORATION
COMPLIANCE PROGRAM:

Bank Secrecy Act / Anti-Money
Laundering Policies and
Procedures
April 2007

 

1



--------------------------------------------------------------------------------



 



COMPLIANCE SUMMARY
The board of directors and management team of Lending Club Corporation (Lending
Club) have a rigorous Compliance Program to ensure compliance with all legal
requirements as well as the establishment of appropriate policies and procedures
to combat any activities that facilitate money laundering or the funding of
criminal or terrorist activities. It has established policies for Anti-Money
Laundering/ Terrorist Financing (AML) to ensure compliance with all the statutes
administered by the Office of Foreign Assets Control (OFAC). This includes
applicable requirements under the Bank Secrecy Act (BSA) and the USA Patriot Act
of 2001.
AML: Robust authentication tools are leveraged to authenticate all parties
participating in Lending Club’s program including: SSN checking; Knowledge Based
Authentication (against a borrower’s credit file); and driver’s license
verification. Additionally, Lending Club’s website facilitates a diversified
transaction whereby each lender’s investment is automatically diversified across
a variety (typically 20-40) of loans. There is also continuous monitoring to
aggregate loan amounts for individuals who might be linked to a common scheme.
Lending Club does not accept cash deposits; all funds originate from verified
U.S. dollar-denominated bank accounts (verified via a deposit challenge)
transmitted by individuals domiciled in the United States. All funds associated
with the program move electronically via the ACH.
OFAC: Lending Club will not enter into a relationship or provide services to any
person or entity listed on the blocked Persons List or any person or entity
located in or a national of a country on the Sanctioned Country List. When a
consumer moves from membership and applies to be a lender or borrower,
additional information beyond name, street address, state, and email address is
collected including: date of birth phone number, address, social security
number, bank account and driver’s license/state. This data is used by Experian
for the OFAC check. Any positive matches will be referred to the Fraud
Prevention and Compliance Team at Lending Club to file the appropriate report.
Periodic monthly monitoring against the Lending Club data base will also occur.
Know Your Customer (KYC): In addition to OFAC checking, Lending Club further
“authenticates” an individual’s financial legitimacy. First, its consumers must
be domiciled in the U.S. Second, all funding and disbursements are electronic.
Third, in addition to the data collected (see OFAC), a deposit challenge or bank
account validation is done for both lenders and borrowers to validate account
ownership. Fourth, for borrowers, there is an additional process. The consumer
must authorize Lending Club to do a credit check which enables it to calculate a
credit score. This information is further leveraged to verify the identity of
the consumer through Knowledge Based Authentication.
BSA Reporting Requirements: Lending Club has procedures and creates reports to
monitor all its accounts and transactions. Based on its business model only
Suspicious Activity Reporting (SARS) is required. Lending Club will establish an
aggregate threshold of $6,000 and file a SAR for any lender transaction of
$6,000 or greater 30 days after the initial detection. Currently, CTRs (coin and
paper money in excess of $10,000); CMIRs (shipping of currency outside the
U.S.), or FBARs (dealing with foreign institutions do not pertain to Lending
Club’s business.
BSA Recording Requirements and Information Sharing: All records required by BSA
are maintained for no less than 5 years. It is also Lending Club’s policy to
cooperate with information requests origination from FinCEN. Any requests for
information will be directed to the AML Compliance Officer.
AML Compliance Training: The AML Compliance Officer has responsibility for
ensuring that Lending Club’s Officers and its employees receive initial and
period training.
AUDIT Program: Lending Club will ensure that its compliance program is audited
annually either by an internal or third party.

                  Change History Date   Version   Author   Summary of Change
4/13/2007
    1.0     Wynn Goodchild   Final Version

 

2



--------------------------------------------------------------------------------



 



I. INTRODUCTION
A. Need for policy
The board of directors and management team of Lending Club Corporation (Lending
Club) are opposed to money laundering and any activity that facilitates money
laundering or the funding of criminal or terrorist activities. The board and
management are committed to complying with all legal requirements and
establishing the appropriate policies and procedures to combat these activities.
Lending Club understands the importance of educating and holding employees
responsible for complying with all established policies and procedures to ensure
it does not incur penalties or endanger its reputation.
As part of its compliance program, Lending Club has established policies for
Anti-Money Laundering/Terrorist Financing (AML) to ensure it complies with the
statutes administered by the Office of Foreign Assets Control (OFAC). This
includes applicable requirements under the Bank Secrecy Act (BSA) and the USA
Patriot Act of 2001.
These policies have been approved by the senior management and board of
directors of Lending Club.
B. Lending Club’s Business
Lending club provides an internet site that facilitates the online lending and
borrowing of money among individuals located in the United States. It does not
have bricks and mortar locations. No cash transactions are involved; funds move
via the Automated Clearing House network between Lending Club’s bank and
verified individual bank accounts. The amount that can be borrowed or leant is
restricted to $25,000 with a maximum three year maturity period.
II. GENERAL POLICY STATEMENT
It is the policy of Lending Club to comply with all applicable anti-money
laundering, terrorist financing, economic sanctions and related requirements,
including the BSA, OFAC and Patriot Act requirements.
III. AML COMPLIANCE OFFICER
The board of directors for Lending Club has designated an anti-money laundering
compliance officer (AML Compliance Officer) who is responsible for implementing,
enforcing, and maintaining these Policies. This person will always be an officer
of the company. Currently, John Donovan, Chief Operations Officer is appointed
as the AML Compliance Officer.

•   He is responsible for coordinating and monitoring day-to-day as well as
ensuring Lending Club employees receive proper training on all AML policies and
procedures.   •   He is accountable for ensuring Lending Club creates and
maintains records, properly files reports as required by the BSA, the Patriots
Act and the OFAC statues.   •   He is responsible for monitoring any new
developments and implementing them accordingly.   •   He is responsible for the
compliance training program and ensuring all employees are trained in all its
procedures and policies.

 

3



--------------------------------------------------------------------------------



 



•   The AML Officer is the primary contact between Lending Club and the federal
regulatory authorities including OFAC, the Department of the Treasury’s
Financial Crimes Enforcement Network (FinCEN), and the Federal Bureau of
Investigation (FBI).   •   The AML Officer is responsible for reporting to the
board on any compliance issues.

IV. AML OVERVIEW
A. Money Laundering Process
Money laundering is the criminal practice of filtering ill-gotten gains or
“dirty” money through a maze or series of transactions, so the funds are
“cleaned” to look like proceeds from legal activities. Money laundering does not
have to involve cash at every stage of the laundering process. Even transactions
conducted with a bank might constitute money laundering. Although money
laundering is a diverse and often complex process, it involves three independent
steps that can occur simultaneously:
Placement. The process of placing, through deposits or other means, unlawful
cash proceeds into traditional financial institutions.
Layering. The process of separating the proceeds of criminal activity from their
origin through the use of layers of complex financial transactions, such as
converting cash into traveler’s checks, money orders, wire transfers, letters of
credit, stocks, bonds, or purchasing valuable assets, such as art or jewelry.
Integration. The process of using an apparently legitimate transaction to
disguise the illicit proceeds, allowing the laundered funds to be disbursed back
to the criminal. Different types of financial transactions, such as sham loans
or false import/export invoices, can be used.
B. Assessment of AML Risks for Lending Club
Lenders currently can choose between a one (1) year or three (3) year loan
offering. Given the long-term nature of an individual’s relationship with
Lending Club, it is probably not the most efficient way for money to be
laundered.
Additionally, Lending Club’s website facilitates a diversified transaction
whereby each investment made by a lender will automatically be diversified
across a variety (typically 20-40) loans.
However, Lending Club remains concerned and will remain vigilant to ensure it
creates procedures and policies to mitigate the change.
C. Anti-Money Laundering Prevention Procedures

•   Strong authentication tools are used to authenticate all parties on the
system including: SSN checking (lender and borrower); Knowledge Based
Authentication (against a borrower’s credit file); and driver’s license
verification (borrower).   •   Fractionally disperse loan dollars in smaller
increments among multiple borrowers.   •   Continuous monitoring to ensure that
one individual is not making multiple requests to borrow money to reduce the
dollar amount of a transaction.

 

4



--------------------------------------------------------------------------------



 



•   Not accepting cash deposits; all funds for Lending Club originate from
verified US, dollar denominated bank accounts and are moved via the ACH.   •  
Leveraging consumer’s existing US bank relationships; typically all U.S. banks
monitor for AML. This provides is an additional layer of protection.   •  
Monitor for suspicious transactions that might be linked to a common scheme.

V. OFAC COMPLIANCE
A. Introduction
Lending Club recognizes that the United States has enacted a number of different
sanctions with which it must comply directed towards designated countries and
individuals. These series of laws targeted against hostile foreign countries and
groups are administered by the Office of Foreign Assets Control (OFAC) and are
critical to our country’s security. The laws implemented by OFAC regulations (31
CFR 500) are:

•   The Trading With The Enemy Act (TWEA), targeting North Korea and Cuba.
Transaction Control Regulations can be found at 50 USC App. 1-44.   •   The
International Emergency Economic Powers Act (IEEPA) is aimed at Libya, Iraq,
Serbia, Montenegro, Bosnia, UNITA, Iran, terrorism, and narcotics. IEEPA can be
found at 50 USC 1701-1706.   •   The Iraqi Sanctions Act (ISA) specifically
targets Iraq and can be found at Pub. L. 101-513, 104 Stat. 2047-55.   •   The
United Nations Participation Act (UNPA) applies to Iraq, Libya (part), UNITA,
Serbia, Montenegro, and Bosnia. The act can be found at 22 USC 287c.   •   The
International Security and Development Cooperation Act (ISDCA) is aimed at Iran
and can be found at 22 USC 2349aa-9.   •   The Cuban Democracy Act (CDA), 22 USC
6001-10 (relating to Cuba), has the same force of law as TWEA above.   •   The
Cuban Liberty and Democratic Solidarity (LIBERTAD) Act, 22 USC 6021-91 (relating
to Cuba), has the same fines as TWEA above and codifies the Cuban Assets Control
Regulations.   •   The Antiterrorism and Effective Death Penalty Act, enacting 8
USC 219, 18 USC 2332d, and 18 USC 2339b.   •   The Foreign Narcotics Kingpin
Designation Act, Pub L. No. 106-120, tit. VIII, 113 Stat 1606, 1626-1636 (1999)
(to be codified at 21 USC 1901-1908).   •   The Criminal Code, at 18 USC 1001,
provides for five years imprisonment and a $10,000 criminal fine for knowingly
making false statements or falsifying or concealing material facts when dealing
with OFAC in connection with matters under its jurisdiction.

B. Lending Club Compliance
Policies: To comply with OFAC statues, Lending Club has adopted the following
policies and procedures which the AML Compliance Officer is responsible for
implementing and monitoring.
Lending Club must not enter into any relationship or provide services (from both
a borrower or lender perspective) to any person or entity listed on the blocked
Persons List or any person or entity located in or a national of a country on
the Sanctioned Country List.
U.S. law requires that assets and accounts be blocked when such property is
located in the United States, is held by U.S. individuals or entities, or comes
into the possession or control of U.S. individuals or entities.

 

5



--------------------------------------------------------------------------------



 



As part of its enforcement efforts, OFAC publishes a list of individuals and
companies owned or controlled by, or acting for or on behalf of, targeted
countries. It also lists individuals, groups, and entities, such as terrorists
and narcotics traffickers designated under programs that are not
country-specific. Collectively, such individuals and companies are called
“Specially Designated Nationals” or “SDNs.” Their assets are blocked and U.S.
persons are generally prohibited from dealing with them. OFAC also has published
a list called NS-PLC. This OFAC list contains the names of individuals who are
affiliated with terrorist organizations and have been elected to the Palestinian
on the party slate of an Foreign Terrorist Organization, Specially Designated
Terrorist, or Specially Designated Global Terrorist. Their names do not,
however, appear on the SDN List.
Lender: Before any person may lend money through Lending Club, the person must
enroll. This starts with a consumer requesting membership. At this preliminary
stag, the consumer must provide the following personal information: name; street
address; state; and, email address. Their email address is authenticated. If the
consumer decides to apply to be a lender, more detailed information is required
including: date of birth, phone number, address, social security number and bank
account.
Borrower: Before any person may borrow money through Lending Club, the person
must enroll. This starts with a consumer requesting membership. At this
preliminary stage, the consumer must provide the following personal information:
name; street address; state; and, email address. Their email address is
authenticated. If the consumer decides to apply to be a borrower, more detailed
information is required including: date of birth, phone number social security
number, driver’s license number/state, and bank account.

•   Lending Club will reject any Enrollment if the telephone number or the
address provided is in a country other than the United States. In addition, any
bank account that is linked to a Lending Club account (see Section VI.C.3) must
be at a financial institution located in the United States. As a result, persons
in countries on the Sanctioned Country List will be excluded.   •   Upon receipt
of Enrollment information, Lending Club will conduct a check of the individual
against the Blocked Persons List and Patriot Act List. Enrollment is not
complete, and the person may not send money or take other action, until the
check is complete and Lending Club has determined that there is no match.   •  
If there is a potential match with the Blocked Persons List or Patriot Act List,
the Enrollment process will be referred to a manual process by the Fraud
Prevention and Compliance Team (FPCT). The FPCT will use the information
provided by the prospective Enrollee to attempt to determine that there is no
match, and will request additional information from the prospective Enrollee if
necessary. If the FPCT confirms that there is no match, the Enrollment will be
completed.   •   If the FPCT cannot conclude that the potential match with an
individual on the Blocked Persons List or Patriot Act List is a false match, it
shall immediately notify the AML Compliance Officer.   •   If the AML Compliance
Officer cannot conclude that the potential match with an individual on the
Blocked Persons List or Patriot Act List is a false match, he shall contact the
OFAC hotline and follow any instructions provided by OFAC.   •   Lending Club
will not make funds available to or accept funds from a person until the OFAC
check is complete, and will not make funds available or accept funds if there is
a match with the Blocked Persons List or Patriot Act List, or Sanctioned Country
List, until the match is cleared. All funds received by Lending Club that are
blocked because of a match with the Sanctioned Country List, the Blocked Persons
List, or the Patriot List will be transferred to a segregated, interest-bearing
account and will be released only at the direction of OFAC.

 

6



--------------------------------------------------------------------------------



 



•   The following procedures shall be followed for periodic monitoring:

  1.   At least once every calendar month, Lending Club will check its list of
enrolled users against the Blocked Persons List and Patriot Act List. If there
are any possible matches, Lending Club will follow the procedures in
Sections V.C.3 through V.C.6 of these Policies.

  2.   Lending Club will block further use of the Lending Club system if it
confirms a match with the Blocked Persons List or Patriot Act List, unless
otherwise directed by OFAC. Any funds then held by such person will be handled
in accordance with Section V.C.7 of these Policies.

•   The follow reporting procedures will be followed, under the direct
supervision of the AML Compliance Officer:

  1.   Within 10 days of taking any action to reject an Enrollment or block an
Enrolled customer because of an OFAC match, Lending Club shall file a report
with OFAC. Sample forms are available at:
http://www.ustreas.gov/offices/enforcement/ofac/forms/index.html.

  2.   The report shall include:

  i.   Name and all other information submitted by the person     ii.  
Information about any funds transferred to such person     iii.   Description of
basis for rejecting transaction     iv.   Date of rejection     v.   Contact
information for AML Compliance Officer

  3.   A comprehensive report of all blocked transactions through the annual
period ended on June 30 of each calendar year shall be filed by September 30 of
such year, by the AML Compliance Office. The required form is available at:
http://www.ustreas.gov/offices/enforcement/ofac/forms/index.html.

  4.   Forms shall be sent to: Office of Foreign Assets Control, Compliance
Programs Division, U.S. Treasury Department, 1500 Pennsylvania Avenue NW —
Annex, Washington, DC 20220.

•   Lending Club will maintain a master list of vendors and others with whom it
does business. Lending Club will check each new person against the Blocked
Persons List and Patriot Act List, and will check the entire list at least once
each calendar month. Lending Club will not do business with any person or entity
that produced a confirmed match on the Blocked Persons List, and will provide
reports as set forth above.   •   Records of all blocked Enrollments, and all
blocks of existing Enrollees pursuant to periodic checking, and any match of a
vendor or other person with a list, shall be maintained for at least 5 years
after the date of the blocking. Records shall include copies of reports and any
supporting documentation filed with OFAC. Copies of annual reports to OFAC shall
be maintained indefinitely.

•   The AML Compliance Officer shall ensure that Lending Club uses updated
Blocked Persons and Patriot Act Lists. Lending Club may rely on third-party
software and procedures to meet services, the AML Compliance Officer shall be
consulted to determine that the requirements of these Policies are met.

 

7



--------------------------------------------------------------------------------



 



VI. KNOW-YOUR-CUSTOMER (KYC) REQUIREMENTS
A. New Customer Identification
Lending Club management is directed to implement a customer identification
program based on a risk-assessment that has been presented to and approved by
the Lending Club Board of Directors.
When establishing either a lending or borrowing relationship with a new
consumer, Lending Club must perform due diligence to “authenticate” the
individual’s financial legitimacy. As a result, consumers who move from
membership to either a lending or borrowing status go through additional
authentication processes which are performed concurrently with OFAC checking.
B. Lenders
At a minimum, Lending Club will obtain the following information from all new
customers. The following information must be entered into Lending Club’s web
site as part of the enrollment process:

•   Name   •   Complete address   •   Phone number   •   Date of birth   •  
Social Security number   •   Bank Account information   •   Email address.

For consumers who apply to be lenders, in addition to supplying key personal and
financial information (see above) their bank accounts are authenticated by an
electronic ACH transfer of funds. The amount of this transfer is then validated
by the applicant to ensure account ownership. If this is successful, all
subsequent funds must be transferred from this validated personal account to
their Lending Club account. There is an additional check of their Social
Security Number. If both authentication methods are successful, the applicant is
now considered verified customer of the Lending Club and can initiate a transfer
of fund to create a loan portfolio.
As an additional screen, Lending Club only allows their consumers to be
domiciled in the United States. All funding of Lending Club accounts are
electronic via the ACH; no cash, check or credit/debit card deposits or
remittances are accepted. OFAC screening policies are also part of the KYC
procedure as documented in section VII.
C. Borrowers
At a minimum, Lending Club will obtain the following information from all new
customers. The information is entered into Lending Club’s web site as part of
the enrollment process where the consumer wishes to borrow funds:

•   Name   •   Complete address   •   Phone number   •   Date of birth   •  
Driver’s license number / State   •   Social Security number   •   Income   •  
Bank Account information   •   Email address.

 

8



--------------------------------------------------------------------------------



 



For consumers who apply to be a borrower additional verification is required.
Their bank account is authenticated by a transfer of funds which is then
validated by the applicant to ensure account ownership. The consumer must
authorize Lending Club to do a credit check which assigns a credit score to the
consumer. This information is also used to verify the identity of the consumer
through a process known as Knowledge Based Authentication. As an additional
screen, Lending Club only allows their consumers to be domiciled in the United
States. All funding of Lending Club accounts is electronic via the ACH. Lending
Club will also follow OFAC screening policies as documented in section VI.
D. Overall Summary
Lending Club is under no obligation to enter into a relationship with a lender
or borrower if it feels the lending account is being opened for suspicious
reasons. As of the current date of this Policy, Lending Club does not have any
physical facilities open to the public, all their business is conducted via
their Internet site.
VII. BANK SECRECY ACT (BSA) REPORTING REQUIREMENTS
The Lending Club Board of Directors, management, and its employees are committed
to implementing policies and procedures that assist in detecting and preventing
money laundering or other illegal activities conducted through Lending Club
transactions. It is Lending Club’s policy to file reports as required by the
BSA.
The title of this federal law, the BSA (31 USC 5311), is actually a misnomer
because it imposes recordkeeping and reporting requirements rather than
requiring bank secrecy. The law is implemented by regulations promulgated by the
Department of the Treasury in 31 CFR 103. The following reporting is required:

•   Suspicious Activity Reporting (SARs)   •   Currency transaction reports
(CTRs)   •   Currency and Money Instrument Reports (CMIRs)   •   Foreign Bank
and Financial Accounts (FBARs)

A. SARs
The Lending Club will institute procedures and create reports to monitor
accounts and transactions for evidence of suspicious or criminal activity.
Lending Club will also ensure that all necessary reports are filed with the
proper government authority.

•   Large transaction reports. These reports will be set at an aggregate amount
of $6,000 or greater so that Lending Club can identify customers who may be
structuring transactions to avoid currency transaction report (CTR) reporting or
who have unusual activity in their accounts.

•   Incoming and outgoing wire transfers. Lending Club will ensure that all
incoming and outgoing wire transfers are originated by or being remitted to US
banks domiciled in the United States. It will only accept or disburse electronic
ACH US dollar-dominated electronic transactions.

 

9



--------------------------------------------------------------------------------



 



•   Delinquent loan reports. Although these reports generally receive special
attention, management is directed to pay close attention when delinquent loans
are suddenly “cured” with no reasonable explanation in the file. Lending Club
management must be able to explain a sudden payoff of seriously delinquent
account.   •   Any suspected suspicious activity should be immediately referred
to the AML Compliance Officer.   •   Upon referral of suspected suspicious
activity, the AML Compliance Officer shall investigate and determine whether the
facts and circumstances require filing a SAR, or suggest that filing a voluntary
SAR is appropriate. The AML Compliance Officer shall also determine whether he
should voluntarily report the transaction as possibly relating to terrorist
activity, by calling FinCEN’s Financial Institutions Hotline at (800) 556-3974,
in addition to filing a SAR. The AML Compliance Officer shall document the
investigation, including all steps taken, in writing.   •   The threshold for
reporting suspicious activity on a SAR is if the transaction, or a series of
transactions, conducted or attempted to be conducted through Lending Club
involves funds aggregating at least $6,000. The AML Compliance Officer shall
determine whether suspicious activity should be reported voluntarily even where
this threshold is not reached.   •   A SAR shall be filed
http://www.fincen.gov/forms/f9022-47_sar-di.pdf. The form shall be completed and
filed in accordance with the applicable instructions, by the AML Compliance
Officer. The SAR shall be filed no later than 30 days after the initial
detection of the suspicious activity reported.   •   If he determines it to be
appropriate, the AML Compliance Officer shall also contact appropriate law
enforcement agencies.   •   The AML Compliance Officer will oversee a group at
Lending Club that will develop and implement procedures to deter and detect
suspicious activity. These will include real-time limits on the velocity and
amount of transfers, as well as analysis of transactions to detect indicia of
suspicious activity such as, for example, the use of multiple mobile telephone
numbers linked to a single bank account or credit card. The procedures will be
reviewed and updated periodically with the input and approval of the AML
Compliance Officer.   •   Copies of all SARs filed, and all supporting
documentation, shall be retained for at least 5 years after filing of the SAR.
The supporting documentation shall be made available to FinCEN and appropriate
law enforcement agencies upon request.   •   In no event shall Lending Club, or
any officer or director, notify any person that a transaction has been reported
through a SAR. Any request for such information, including by subpoena or
discovery demand, shall be immediately referred to the AML Compliance Officer.

B. CTRs.

•   It is the policy of Lending Club to file Currency Transaction Reports (CTRs)
as required by the BSA, as set forth below. [31 CFR 103.22]   •   It is the
policy of Lending Club to not accept or disperse currency (i.e., the coin and
paper money of the United States, or its equivalent in a foreign country). Money
may be transferred only by electronic ACH transfer from a U.S. bank account. As
a result, Lending Club should never encounter the need to file a CTR for
currency transactions greater than $10,000.

 

10



--------------------------------------------------------------------------------



 



•   If this were to change, ensuring CTRs are filed is the responsibility of the
AML Compliance Officer. Using (FinCEN Form 104), it must be filed with the
appropriate office of the U.S. Treasury no later than 15 days after the date of
the transaction (25 days for electronic filers). A report is required not only
on individual transactions of more than $10,000 in currency, but also any time
there are multiple transactions in any one day which total more than $10,000.
The transactions subject to reporting include deposits, withdrawals, exchanges
(of checks for cash, for example), or any other transfer, receipt, or delivery
of currency by Lending Club.   •   Additionally, Lending Club must report not
only the individual conducting the transaction, but also the person on whose
behalf the transaction was conducted. For example, reports for currency deposits
or withdrawals made for a corporation will include the name of the individual
making the deposit or withdrawal as well as the name of the corporation. In
addition, if an Lending Club employee involved in the transaction has reason to
believe that an individual conducting a reportable transaction is doing so on
behalf of another person, the employee will inquire about the individual on
whose behalf the transaction is being conducted.

C. CMIRs

•   Currency and Money Instrument Reports (CMIRs) as required by the BSA, are
described below. [31 CFR 103.23]. Companies are responsible for filing a CMIR
with respect to the transportation, mailing, or shipping (or attempting or
causing to do any of the foregoing) of currency or monetary instruments (i.e.,
traveler’s checks, negotiable instruments that are made payable to bearer,
incomplete instruments, and securities in bearer form) in an aggregate amount
exceeding $10,000 at one time from any place outside of the United States into
the United States, or from the United States to any place outside of the United
States.   •   CMIRs must be filed with the appropriate Bureau of Customs and
Border Protection officer or with the Commissioner of Customs within 15 days of
receipt of the instruments (unless a report has already been filed).   •  
Currently, it is the policy of Lending Club not to transport, mail, or ship (or
attempt or cause to be transported, mailed, or shipped) currency or monetary
instruments from any place outside of the United States to the United States, or
from the United States to any place outside of the United States. Therefore,
Lending Club does not need to file a CMIR. If this were to change, the AML
Compliance Officer would have oversight to ensure this occurred.

D. FBARs

•   It is the policy of Lending Club to file Reports of Foreign Bank and
Financial Accounts (FBARs) as required by the BSA, as set forth below if this is
ever applicable to its business. [31 CFR 103.24] Currently, Lending Club does
not have financial interest in, or signature or signature or other authority
over a bank, securities, or other financial account in a foreign country. If
this changes, then Lending club will complete and file the appropriate forms.  
•   If required, the AML Compliance Officer is responsible for this reporting on
behalf of Lending Club’.   •   A FBAR must be filed with the commissioner of the
IRS on or before June 30 of each calendar year for foreign financial accounts
exceeding $10,000 maintained at any time during the previous calendar year.   •
  Records of FBARs shall be maintained for no less than 5 years.

 

11



--------------------------------------------------------------------------------



 



VIII. BSA Record Keeping Requirements
It is the policy of Lending Club to create and maintain records as required by
the BSA. In addition to the keeping of records of reports and supporting
documents, as described in Section VII, Lending Club will also create and
maintain records as set forth below. Records shall be made available to
government agencies as required and permitted by law.

•   Financial Interest in Foreign Financial Accounts. Lending Club shall
maintain records of all bank, securities, or other financial accounts in a
foreign country in which Lending Club has a financial interest or over which
Lending Club has signature or other authority, as set forth below. [31 CFR
103.32]

  1.   Records of financial interests in foreign financial accounts shall be
maintained by the AML Compliance Officer.     2.   Records shall include the
name in which the account is maintained, the number or other designation of the
account, the name and address of the foreign bank or other person at which the
account is maintained, the type of such account, and the maximum value of such
account during each FBAR reporting period.     3.   Records shall be maintained
for no less than 5 years.

•   Records of Transfers of More Than $10,000 Outside the United States. It is
the policy of Lending Club not to facilitate transfers of more than $10,000.
Nevertheless, if such a transfer occurs, Lending Club shall create and retain
records as set forth below. [31 CFR 103.33(b), (c)]   •   Lending Club shall
create and retain a record of each advice, request, or instruction received or
given regarding any transaction resulting (or intended to result and later
cancelled if such a record is normally made) in the transfer of currency or
other monetary instruments, funds, checks, investment securities, or credit, of
more than $10,000 to or from any person, account or place outside the United
States.   •   Lending Club shall create and retain a record of each advice,
request, or instruction given to another financial institution or other person
(located within or without the United States) regarding any transaction intended
to result in the transfer of currency or other monetary instruments, funds,
checks, investment securities, or credit, of more than $10,000 to a person,
account or place outside the United States.   •   The AML Compliance Officer
shall have access to such records at all times.   •   Records shall be
maintained for no less than 5 years.   •   Records of Transmittals of Funds of
$3,000 or More. If an electronic ACH transmittal of funds in amounts of $3,000
or more occurs, Lending Club shall create and retain records as set forth below.
[31 CFR 103.33(f)]

 

12



--------------------------------------------------------------------------------



 



•   For each order for a transmittal of funds of $3,000 or more that Lending
Club accepts as the transmitter’s financial institution, Lending Club shall
obtain and retain an original or copy, microfilm, or electronic record of the
following information:

  1.   name and address of transmitter     2.   amount of the transmittal     3.
  execution date of transmittal order     4.   payment instructions     5.   the
identity of the recipient’s financial institution     6.   as many of the
following items as are received by Lending Club in the transmittal order: name
and address of the recipient, account number of the recipient, and any other
specific identifier of the recipient     7.   any form relating to the
transmittal that is completed or signed by the person placing the transmittal
order

•   If Lending Club accepts a transmittal order, as an intermediary or as the
recipient’s financial institution, it shall retain the original, microfilm,
other copy, or electronic record of the transmittal order.   •   If Lending Club
initiates a transmittal of funds of $3,000 or more to another financial
institution for a customer, or serves as an intermediary in a transmittal of
funds, it shall include in the transmittal order:

  1.   name and account number of transmitter     2.   address of the
transmitter     3.   amount of the transmittal     4.   execution date of
transmittal order     5.   the recipient’s financial institution     6.   as
many of the following items as are received by Lending Club in the transmittal
order: name and address of the recipient, account number of the recipient, and
any other specific identifier of the recipient     7.   name and address, or
numerical identifier, of Lending Club     8.   Records shall be retrievable by
the name of the transmitter and recipient, and the account number of the
transmitter and recipient.     9.   Records will be maintained by the AML
Compliance Officer.     10.   Records shall be maintained for no less than
5 years.

 

13



--------------------------------------------------------------------------------



 



X. Information Sharing

•   Information Sharing Between Lending Club and the Government. It is Lending
Club’s policy to cooperate with requests for information from FinCEN in
accordance with Section 314(a) of the Patriot Act and implementing regulations.
[31 CFR 103.100]

  1.   On behalf of a federal law enforcement agency investigating money
laundering activity, FinCEN may require Lending Club to search its records to
determine whether Lending Club maintains or has maintained accounts for, or has
engaged in transactions with, any specified individual, entity or organization.
    2.   The AML Compliance Officer shall be the designated contact person for
any such request by FinCEN.     3.   Upon receipt of such a request, Lending
Club shall expeditiously search its records for: (i) any current account
maintained for a named suspect; (ii) any account maintained for a named suspect
during the preceding twelve months; and (iii) any transaction conducted by or on
behalf of a named suspect, or any transmittal of funds conducted in which a
named suspect was either the transmitter or the recipient, during the preceding
six months, that is required under law or regulation to be recorded by Lending
Club or is recorded and maintained electronically by Lending Club. The AML
Compliance Officer shall oversee the search and is responsible for reporting
back to FinCEN the results of the search.     4.   If Lending Club identifies an
account or transaction identified with any individual, entity, or organization
named in a request from FinCEN, the AML Compliance Officer will report to FinCEN
in a manner and in the timeframe specified by FinCEN.     5.   Lending Club
shall not use the information provided by FinCEN for any purpose other than the
following: (i) reporting back to FinCEN; (ii) determining whether to establish
or maintain an account or engage in a transaction; or (iii) complying with the
search request.     6.   Lending Club shall not disclose to any person, other
than FinCEN or the federal law enforcement agency on whose behalf FinCEN is
requesting information, the fact that FinCEN has requested or has obtained
information, except to the extent necessary to comply with the request.     7.  
The AML Compliance Officer shall ensure that Lending Club maintains adequate
procedures to protect the security and confidentiality of requests from FinCEN
for information.     8.   Lending Club is not required to take any future
action, or to decline to take action, with respect to the account established
for, or a transaction engaged in with, an individual, entity, or organization
named in the request, or to decline to establish an account for, or to engage in
a transaction with, any such individual, entity or organization. Unless
specifically instructed to do so in the FinCEN request, Lending Club is not
required to report on future account opening activity or transactions.

 

14



--------------------------------------------------------------------------------



 



Exhibit H
Third-Party Service Contractors

          Third-Party Service Contractor   Service Provided  
 
       

 

 



--------------------------------------------------------------------------------



 



Partners
Lending Club works closely with industry leaders to offer a comprehensive
person-to-person lending platform.
BankServ
(BANKSERV LOGO) [c86710c8671005.gif]
BankServ is our financial services processor handling the submission and receipt
of our ACH transactions. BankServ supports over 400 banks in 52 countries and
operates a PCI-compliant data center.
TransUnion
(TRANSUNION LOGO) [c86710c8671029.gif]
Credit information is obtained through TransUnion. TransUnion is a global leader
in credit and information management with 50,000 customers on six continents,
supporting more than 500 million consumers worldwide.

 

 



--------------------------------------------------------------------------------



 



Key Partners
Company Information:

  •   Facebook launched an open application in May, in which Lending Club
participated. During Lending Club’s first 100 days, Facebook users lent and
borrowed over $1 million. This is an important channel, but since then we have
opened up our website to the public.     •   Credit.com: Credit.com refers
customers to Lending Club based on specific credit criteria. Lending Club also
refers non-qualifying customers back to credit.com.     •   Affiliate
Partnerships: Lending Club has signed contracts and/or is servicing affiliations
including: Non-Commissioned Officers Association (NCOA); Global Travel; Kintera;
Coast-to-Coast; Georgia Technical University; Texas Technical University; and is
in the very final stages with several other universities. We are continuing
discussions with a variety of third parties.

 

 